 



Exhibit 10.1
Trizec Texas CS Limited Partnership
as
(“Landlord”)
Touchstone Resources U.S.A. Inc.,
a Delaware corporation
as
(“Tenant”)
Suite #3900
Three Allen Center
Office Lease

 



--------------------------------------------------------------------------------



 



Table of Contents

             
1.
  BASIC LEASE PROVISIONS     1  
 
           
2.
  DEFINITIONS     2  
 
           
3.
  TERM     3  
 
           
4.
  RENT     5  
 
           
5.
  USE & OCCUPANCY     7  
 
           
6.
  SERVICES & UTILITIES     8  
 
           
7.
  REPAIRS     10  
 
           
8.
  ALTERATIONS     10  
 
           
9.
  INSURANCE     12  
 
           
10.
  DAMAGE OR DESTRUCTION     13  
 
           
11.
  INDEMNITY     13  
 
           
12.
  CONDEMNATION     14  
 
           
13.
  TENANT TRANSFERS     15  
 
           
14.
  LANDLORD TRANSFERS     16  
 
           
15.
  DEFAULT AND REMEDIES     17  
 
           
16.
  SECURITY DEPOSIT     19  
 
           
17.
  MISCELLANEOUS     20  

i



--------------------------------------------------------------------------------



 



List of Exhibits

     
EXHIBIT A – LOCATION OF PREMISES
  A-1  
EXHIBIT B – RULES & REGULATIONS
  B-1  
EXHIBIT C – LEGAL DESCRIPTION OF LAND
  C-1  
EXHIBIT D – PARKING
  D-1  
EXHIBIT E – NOTICE OF LEASE TERM
  E-1  
EXHIBIT F – WORK LETTER
  F-1  
EXHIBIT G – RENEWAL OPTION
  G-1  
EXHIBIT H – (INTENTIONALLY DELETED)
  H-1  
EXHIBIT I – RIGHT OF FIRST REFUSAL
  I-1

ii



--------------------------------------------------------------------------------



 



Lease
     Landlord and Tenant enter into this Lease (“Lease”) as of the Execution
Date on the following terms, covenants, conditions and provisions:
1. BASIC LEASE PROVISIONS
     1.1 Basic Lease Definitions. In this Lease, the following defined terms
have the meanings indicated.

  (a)   Execution Date: May 19, 2006.     (b)   Landlord: Trizec Texas CS
Limited Partnership, a Delaware limited partnership.     (c)   Tenant:
Touchstone Resources U.S.A., Inc., a Delaware corporation.     (d)   Building:
Three Allen Center, 333 Clay Street, Houston, Texas 77002, deemed to contain:  
                1,194,719 RSF.     (e)   Premises: Suite #3900, located on the
39th floor of the Building (as identified on Exhibit “A”) and deemed to contain:
                  14,679 RSF.     (f)   Use: General non-governmental
administrative office use consistent with that of general office use in a
first-class office building, to include but not be limited to, corporate offices
for an oil and gas drilling, exploration, geophysical, investor relations, and
engineering companies.     (g)   Term: 126 Months.     (h)   Scheduled
Commencement Date: August 1, 2006.     (i)   Base Rent: The following amounts
payable in accordance with Article 4:

                                  Beginning   Ending   Annual Base Rent   Annual
  Monthly Month   Month   per RSF   Base Rent   Base Rent
1
    63     $ 12.50     $ 183,487.50     $ 15,290.62  
64
    126     $ 15.00     $ 220,185.00     $ 18,348.75  

In addition to Base Rent, Tenant shall pay Landlord Additional Rent pursuant to
Paragraph 4.2. The Additional Rent for 2006 is estimated to $10.10 per RSF (or
an additional $12,354.82 per month).(h) “Excused Rent” means Base Rent and
Additional Rent (excluding parking) which are conditionally excused (as provided
in §4.6) as follows:

          Beginning Month   Ending Month   Percentage Excused
1
  3   100%
64
  66   100%

  (j)   Tenant’s Share: 1.22865%.     (k)   Security Deposit and Prepaid Base
Rent: Tenant shall provide a security deposit in the amount of $27,645.45 upon
Tenant’s signing of the lease. In addition, Tenant will provide prepaid Base
Rent and Additional Rent upon signing of the Lease for months 10, 11, 12, 24,
35, and 36 ($165,872.64). Landlord shall transfer the $10,807.83 in Security
Deposit held by Landlord under Tenant’s lease at Continental Center I with
Tenant to Tenant’s account under this Lease so that Tenant shall be obligated to
furnish only an additional $16,837.62 in Security Deposit under this Lease.

Three Allen Center— Touchstone Resources
Lease4— 05/11/06

1



--------------------------------------------------------------------------------



 



  (l)   Notice Addresses: For each party, the following address(es):

      For Landlord:   For Tenant:
 
  Touchstone Resources U.S.A. Inc.
Trizec Texas CS Limited Partnership
  333 Clay Street, Suite 3900
c/o Trizec Properties, Inc.
  Houston, Texas 77002
1200 Smith Street, Suite 1200
  Attn: Stephen Haynes
Houston, Texas 77002
   
Attention: Property Manager
   
 
   
with a copy to:
   
 
   
Trizec Texas CS Limited Partnership
   
c/o Trizec Properties, Inc.
   
1200 Smith Street, Suite 1200
   
Houston, Texas 77002
   
Attn: Executive Vice-President
   

  (m)   (Intentionally Deleted)     (n)   Brokers: Wilson Wasaff Group, Inc.
Landlord will pay Broker a commission under a separate agreement.

         
(o)
  Liability Limit:   $5,000,000 for any one accident or occurrence.
 
       
(p)
  Business Hours:   From 7:00 a.m. to 7:00 p.m. on Monday through Friday and
from 7:00 a.m. to 1:00 p.m. on Saturday, excepting: New Year’s Day, Memorial
Day, Independence Day, Labor Day, Thanksgiving Day, Christmas Day, and other
legal holidays commonly observed in similar class office buildings in the locale
of the Building (“Holidays”).
 
       
(q)
  Parking Permits:   13 unreserved permits.
 
       
 
      1 reserved permit.
 
       
(r)
  Allowance: $366,975.00.    

2. DEFINITIONS
     2.1 Project. The Land, Building, Common Areas and Premises (as defined in
§1 and below) are collectively referred to as the “Project.”
     2.2 Land. “Land” means the real property on which the Building and Common
Areas are located, including easements and other rights that benefit or encumber
the real property. Landlord’s interest in the Land may be in fee or a leasehold.
The Land may be expanded or reduced after the Execution Date. A legal
description of the Land is attached hereto as Exhibit C.
     2.3 Base Building. “Base Building” means Building Structure and Mechanical
Systems, collectively, defined as follows:

  (a)   Building Structure. “Building Structure” means the structural components
in the Building, including foundations, floor and ceiling slabs, roofs, exterior
walls, exterior glass and mullions, columns, beams, shafts and emergency
stairwells. The Building Structure excludes the Leasehold Improvements (and
similar improvements to other premises) and the Mechanical Systems.     (b)  
Mechanical Systems. “Mechanical Systems” means the mechanical, electronic,
electric, physical or informational systems generally serving the Building or
Common Areas, including the sprinkler, plumbing, heating, ventilating, air
conditioning, lighting, communications, security, drainage, sewage, waste
disposal, vertical transportation, fire/life safety systems.

Three Allen Center— Touchstone Resources
Lease4— 05/11/06

2



--------------------------------------------------------------------------------



 



     2.4 Common Areas. Tenant will have a non-exclusive right to use the Common
Areas subject to the terms of this Lease. “Common Areas” means those interior
and exterior common and public areas on the Land and in the Building (and
appurtenant easements) designated by Landlord for the non-exclusive use by
Tenant in common with Landlord, other tenants and occupants, and their
employees, agents and invitees. The Common Areas includes parking facilities
serving the Building that are owned or leased by Landlord.
     2.5 Premises. Landlord leases to Tenant the Premises subject to the terms
of this Lease. Except as provided elsewhere in this Lease, by taking possession
of the Premises Tenant accepts the Premises in its “as is” condition, and the
Premises is deemed in good order, condition, and repair except that Landlord
will construct the Leasehold Improvements to the Premises as described in the
Work Letter, attached hereto as Exhibit F. The Premises includes the Leasehold
Improvements and excludes certain areas, facilities and systems, as follows:

  (a)   Leasehold Improvements. “Leasehold Improvements” means all
non-structural improvements in the Premises or exclusively serving the Premises,
and any structural improvements to the Building made to accommodate Tenant’s
particular use of the Premises. The Leasehold Improvements may exist in the
Premises as of the Execution Date, or be installed by Landlord or Tenant under
this Lease at the cost of either party. The Leasehold Improvements include:
(1) interior walls and partitions (including those surrounding structural
columns entirely or partly within the Premises); (2) the interior one-half of
walls that separate the Premises from adjacent areas designated for leasing;
(3) the interior drywall on exterior structural walls, and walls that separate
the Premises from the Common Areas; (4) stairways and stairwells connecting
parts of the Premises on different floors, except those required for emergency
exiting;(5) the frames, casements, doors, windows and openings installed in or
on the improvements described in (1-4), or that provide entry/exit to/from the
Premises; (6) all hardware, fixtures, cabinetry, railings, paneling, woodwork
and finishes in the Premises or that are installed in or on the improvements
described in (1-5); (7) if any part of the Premises is on the ground floor, the
ground floor exterior windows (including mullions, frames and glass);
(8) integrated ceiling systems (including grid, panels and lighting);
(9) carpeting and other floor finishes; (10) kitchen, rest room, lavatory or
other similar facilities that exclusively serve the Premises (including plumbing
fixtures, toilets, sinks and built-in appliances); and (11) the sprinkler,
plumbing, heating, ventilating, air conditioning, lighting, communications,
security, drainage, sewage, waste disposal, vertical transportation, fire/life
safety, and other mechanical, electronic, physical or informational systems that
exclusively serve the Premises, including the parts of each system that are
connected to the Mechanical Systems from the common point of distribution for
each system to and throughout the Premises.     (b)   Exclusions from the
Premises. For the purpose of allocating maintenance responsibility per Article 7
below, the Premises does not include: (1) any areas above the finished ceiling
or integrated ceiling systems, or below the finished floor coverings that are
not part of the Leasehold Improvements, (2) janitor’s closets, (3) stairways and
stairwells to be used for emergency exiting or as Common Areas, (4) rooms for
Mechanical Systems or connection of telecommunications equipment, (5) vertical
transportation shafts, (6) vertical or horizontal shafts, risers, chases, flues
or ducts, and (7) any easements or rights to natural light, air or view.

     2.6 Building Standard. “Building Standard” means the minimum or exclusive
type, brand, quality or quantity of materials Landlord designates for use in the
Building from time to time.
     2.7 Tenant’s Personal Property. “Tenant’s Personal Property” means those
trade fixtures, furnishings, equipment, work product, inventory, stock-in-trade
and other personal property of Tenant that are not permanently affixed to the
Project in a way that they become a part of the Project and will not, if
removed, impair the value of the Leasehold Improvements that Tenant is required
to deliver to Landlord at the end of the Term under §3.3.
     2.8 Rentable Square Feet (“RSF”). The defined term “RSF” means Rentable
Square Feet. RSF includes the actual number of usable square feet times a
multiple to account for certain areas in the Building and the leased floors
which benefit the Premises. The following add-on factor applies to the floor
within the Premises:1.23%.
3. TERM
     3.1 Term. “Term” means the period that begins on the Commencement Date and
ends on the Expiration Date, subject to renewal, extension or earlier
termination as may be further provided in this Lease. “Month” means a full
calendar month of the Term.
Three Allen Center — Touchstone Resources
Lease4 — 05/11/06

3



--------------------------------------------------------------------------------



 



  (a)   Commencement Date. The “Commencement Date” means the date that is the
earlier of:

  (1)   The day that Tenant first conducts business in any part of the Premises;
or     (2)   The later of:

  (A)   The Scheduled Commencement Date, or     (B)   The day that Landlord
tenders the Premises, and makes available for reasonable use and substantially
completes the improvements to the Common Area, elevator lobby and restrooms, to
Tenant following completion of the Initial Improvements by Landlord or that date
that Landlord would have tendered possession of the Premises but for delay
caused by Tenant and/or Landlord. It is understood by Landlord and Tenant that
certain finishes in the Common Areas and elevator lobby may not be completed
until Tenant moves into the Premises in order to minimize damage to the Common
Areas and elevator lobby, and that the delay in completing such work in such
areas shall not justify an extension of the Commencement Date.     (C)   In the
event of verifiable Landlord delay, the Commencement Date, as described herein,
shall be extended forward by the same number day(s) of such Landlord delay.

  (b)   Expiration Date. “Expiration Date” means the date that is the Scheduled
Term (plus that many additional days required for the Expiration Date to be the
last day of a calendar month) after the later of:

  (1)   The Scheduled Commencement Date, or     (2)   The Commencement Date.

  (c)   Early Occupancy. Tenant may not enter the Premises for the purpose of
conducting business until Landlord tenders the Premises to Tenant. If Tenant
conducts business in any part of the Premises before the Scheduled Commencement
Date, Tenant will pay Base Rent for that period at the rate for the first Month
that Base Rent due, without discount or excuse.     (d)   Late Occupancy. If
Landlord fails to tender possession of the Premises to Tenant by the Scheduled
Commencement Date due to delay caused by Tenant or Force Majeure, Landlord will
not be in default of this Lease.     (e)   Confirmation of Term. Landlord shall
notify Tenant of the Commencement Date using a Notice of Lease Term (“NLT”) in
the form attached to this Lease as Exhibit E. Tenant shall execute and deliver
to Landlord the NLT within 10 business days after its receipt, but Tenant’s
failure to do so will not reduce Tenant’s obligations or Landlord’s rights under
this Lease.

     3.2 Holdover. If Tenant keeps possession of the Premises after the
Expiration Date (or earlier termination of this Lease) without Landlord’s prior
written consent (a “Holdover”), (which may be withheld in its sole discretion),
then in addition to the remedies available elsewhere under this Lease or by law,
Tenant will be a tenant-at-sufferance and must comply with all of Tenant’s
obligations under this Lease, except that for each Month of Holdover Tenant will
pay 150% of the monthly Base Rent payable at the end of the Term, without
proration for any partial Month of Holdover. If the Holdover exceeds 60 days,
then Landlord may by notice to Tenant elect to extend the Term for 1 year from
the Expiration Date on all of the Terms of the Lease, except that Base Rent for
the extended Term will be 125% of the Base Rent payable in the last year of the
Term, and Tenant will have no option to renew or terminate the Lease during the
extended Term, except as provided in Article 10). Tenant shall indemnify and
defend Landlord from and against all claims and damages, both consequential and
direct, that Landlord suffers due to Tenant’s failure to return possession of
the Premises to Landlord at the end of the Term. Landlord’s deposit of Tenant’s
Holdover payment will not constitute Landlord’s consent to a Holdover, or create
or renew any tenancy.
     3.3 Condition on Expiration.
(a) Return of the Premises. At the end of the Term, Tenant will return
possession of the Premises to Landlord vacant, free of Tenant’s Personal
Property, in broom-clean condition, and with all Leasehold Improvements in good
working order and repair (excepting ordinary wear and tear), except that
Landlord may require Tenant, by notice of at least 10 days before the expiration
of the Term, to remove any Tenant’s Wiring, or item of Leasehold Improvements or
Alterations, and restore the Premises damaged by removal, if either:
Three Allen Center — Touchstone Resources
Lease4 — 05/11/06

4



--------------------------------------------------------------------------------



 



  (1)   When Landlord approved the installation of the improvement, Landlord
reserved in writing Landlord’s right to have Tenant remove the improvement at
the end of the Term; or     (2)   Tenant failed to obtain Landlord’s written
consent under §8.1(a) for an item of Alterations to become part of the Premises.

(b) Correction by Landlord. If Tenant fails to return possession of the Premises
to Landlord in the condition required under (a), then Tenant shall reimburse
Landlord for the reasonable costs incurred by Landlord to put the Premises in
the condition required under (a), plus Landlord’s standard administration fee.
(c) Abandoned Property. Tenant’s Personal Property left behind in the Premises
after the end of the Term will be considered abandoned and Landlord may move,
store, retain or dispose of these items at Tenant’s cost, including Landlord’s
standard administration fee.
4. RENT
     4.1 Base Rent. Tenant shall prepay six (6) months installment of Base Rent
and Additional Rent by the Execution Date, to be applied against Base Rent and
Additional Rent due in months 10, 11, 12, 24, 35, and 36 under this Lease.
During the Term, Tenant shall pay all other Base Rent and Additional Rent in
advance, in monthly installments, by the 1st of each calendar month. Because the
first three (3) installments of Base Rent and Additional Rent are Excused Rent,
Tenant shall not have to pay for any Base Rent or Additional Rent until month
four (4) (except for the six (6) months of prepaid rent described above). Base
Rent and Additional Rent for any partial month will be prorated.
     4.2 Additional Rent. Tenant’s obligation to pay Taxes and Expenses under
this §4.2 is referred to in this Lease as “Additional Rent.”

  (a)   Taxes. For each full or partial calendar year during the Term, Tenant
shall pay as in the manner described below the Tenant’s Share of the Taxes.
“Taxes” means the total costs incurred by Landlord for: (1) real and personal
property taxes and assessments (including ad valorem and special assessments)
levied on the Project and Landlord’s personal property used in connection with
the Project; (2) taxes on rents or other income derived from the Building;
(3) capital and place-of-business taxes; (4) taxes, assessments or fees in lieu
of the taxes described in (1-3); and (5) the reasonable costs incurred to reduce
the taxes described in (1-4). Taxes excludes net income taxes and taxes paid
under §4.3.     (b)   Expenses. For each calendar year during the Term, Tenant
shall pay in the manner described below the Tenant’s Share of Expenses.
“Expenses” means the total costs incurred by Landlord to operate, manage,
administer, equip, secure, protect, repair, replace, refurbish, clean, maintain,
decorate and inspect the Project, including a market fee to manage the Project
of not less than three percent (3%) of the gross revenue of the Project.
Expenses that vary with occupancy will be calculated as if the Building is 100%
occupied and operating and all such services are provided to all tenants.

  (1)   Expenses include:

  (A)   Standard Services provided under §6.1;     (B)   Repairs and maintenance
performed under §7.2;     (C)   Insurance maintained under §9.2 (including
deductibles paid);     (D)   Wages, salaries and benefits of personnel to the
extent they render services to the Project;     (E)   Costs of operating the
Project management office (including reasonable rent);     (F)   The Project’s
fair pro rata share of certain expenses to maintain Allen Center Common Areas;  
  (G)   Amortization installments of costs required to be capitalized and
incurred:

  (i)   To comply with insurance requirements or laws (“Mandated Expenses”);    
(ii)   That are reasonably calculated to reduce other Expenses or the rate of
increase in other Expenses (“Cost-Saving Expenses”); or

Three Allen Center — Touchstone Resources
Lease4 — 05/11/06

5



--------------------------------------------------------------------------------



 



  (iii)   That are reasonably calculated to improve or maintain the safety,
health or access of Project occupants, and otherwise maintain the quality,
appearance, or integrity of the Project (“Quality Expenses”).

  (2)   Expenses exclude:

  (A)   Taxes;     (B)   Mortgage payments (principal and interest), and ground
lease rent;     (C)   Commissions, advertising costs, attorney’s fees and costs
of improvements in connection with leasing space in the Building;     (D)  
Costs reimbursed by insurance proceeds or tenants of the Building (other than as
Additional Rent);     (E)   Depreciation;     (F)   Except for the costs
identified in §4.2(b)(1)(G), costs required to be capitalized according to sound
real estate accounting and management principles, consistently applied;     (G)
  Collection costs and legal fees paid in disputes with tenants;     (H)   Costs
to maintain and operate the entity that is Landlord (as opposed to operation and
maintenance of the Project); and

  (c)   Amortization and Accounting Principles.

  (1)   Each item of Mandated Expenses and Quality Expenses will be fully
amortized in equal annual installments, with interest on the principal balance
at Amortization Rate, over the number of years, not to exceed 10, that Landlord
projects the item of Expenses will be productive for its intended use, without
replacement, but properly repaired and maintained.     (2)   Each item of
Cost-Saving Expenses will be fully amortized in equal annual installments, with
interest on the principal balance at the Amortization Rate, over the number of
years that Landlord reasonably estimates for the present value of the projected
savings in Expenses (discounted at the Amortization Rate) to equal the cost.    
(3)   Any item of Expenses of significant cost that is not required to be
capitalized but is unexpected or does not typically recur may, in Landlord’s
discretion, be amortized in equal annual installments, with interest on the
principal balance at the Amortization Rate, over a number of years determined by
Landlord.     (4)   “Amortization Rate” means the prime rate of Citibank, N.A.
(or a comparable financial institution selected by Landlord), plus 3%.     (5)  
Landlord will otherwise use sound real estate accounting and management
principles, consistently applied, to determine Additional Rent.

  (d)   Estimates. Landlord will reasonably estimate Additional Rent each
calendar year that Additional Rent may be payable. Tenant will pay the estimated
Additional Rent in advance, in monthly installments, on the first day of each
month, until the estimate is revised by Landlord. Landlord may reasonably revise
its estimate during a calendar year and Tenant will pay the monthly installments
after the revision based on the revised estimate. The aggregate estimates of
Additional Rent paid by Tenant in a calendar year is the “Estimated Additional
Rent.”     (e)   Settlement. As soon as practical after the end of each calendar
year (but no more than six (6) months after the close of a calendar year) that
Additional Rent is payable, Landlord will give Tenant a statement of the actual
Additional Rent for the calendar year. The statement of Additional Rent is
conclusive, binds Tenant, and Tenant waives all rights to contest the statement,
except for items of Additional Rent to which Tenant objects by notice to
Landlord given within 90 days after receipt of Landlord’s statement; however,
Tenant’s objection will not relieve Tenant from its obligation to pay Additional
Rent pending resolution of any objection. If the Additional Rent exceeds the
Estimated Additional Rent for the calendar year, then Tenant shall pay the
underpayment to Landlord in a lump

Three Allen Center — Touchstone Resources
Lease4 — 05/11/06

6



--------------------------------------------------------------------------------



 



      sum as Rent within 60 days after receipt of Landlord’s statement of
Additional Rent. If the Estimated Additional Rent exceeds the Additional Rent
for the calendar year, then Landlord shall credit the overpayment against Rent
next due. However, if the Term ends during a calendar year, then Landlord may,
in Landlord’s sole discretion, elect either of the following: (1) to forego the
settlement of Additional Rent for the calendar year that is otherwise required
and accept the Estimated Additional Rent payable in the calendar year in
satisfaction of Tenant’s obligations to pay Additional Rent for the final
calendar year, or (2) to have Landlord’s and Tenant’s obligations under this
§4.2(e) survive the end of the Term.

     4.3 Other Taxes. If and when applicable, Tenant will reimburse Landlord for
taxes paid by Landlord on (a) Tenant’s Personal Property, (b) Rent, (c) Tenant’s
occupancy of the Premises, or (d) this Lease. If Tenant cannot lawfully
reimburse Landlord for these taxes, then the Base Rent will be increased to
yield to Landlord the same amount after these taxes were imposed as Landlord
would have received before these taxes were imposed.
     4.4 Terms of Payment. “Rent” means all amounts payable by Tenant under this
Lease and the exhibits, including Base Rent and Additional Rent. If a time for
payment of an item of Rent is not specified in this Lease, then Tenant will pay
Rent within 30 days after receipt of Landlord’s statement or invoice. Unless
otherwise provided in this Lease, Tenant shall pay Rent without notice, demand,
deduction, abatement or setoff, in lawful U.S. currency. Landlord will send
invoices payable by Tenant to Tenant; however, neither Landlord’s failure to
send an invoice nor Tenant’s failure to receive an invoice for Base Rent (and
installments of Estimated Additional Rent) will relieve Tenant of its obligation
to timely pay Base Rent (and installments of Estimated Additional Rent). Each
partial payment by Tenant shall be deemed a payment on account. No endorsement
or statement on any check or any accompanying letter shall constitute an accord
and satisfaction, affect Landlord’s right to collect the full amount due, or
require Landlord to apply any payment to other than Rent earliest due. No
payment by Tenant to Landlord will be deemed to extend the Term or render any
notice, pending suit or judgment ineffective. By notice to the other, each party
may establish or change its billing address.
     4.5 Late Payment. If Landlord does not receive all or part of any item of
Rent when due, then Tenant shall pay Landlord a “Late Charge” of 5% of the
overdue amount. Each Late Charge shall be payable on written demand by Landlord,
provided however, Landlord shall, upon the written request of Tenant received
within five (5) days of such demand, waive the first two (2) Late Charges in any
calendar year. Landlord’s acceptance of a Late Charge does not waive Tenant’s
default.
     4.6 Excused Rent. Landlord shall conditionally excuse a portion of Rent for
the period commencing and ending as set forth in §1.1 (“Excused Rent”),
provided, however, that Excused Rent shall immediately become due and payable to
Landlord in the event of any monetary or other Tenant default under this Lease.
Landlord shall waive any rights to payment of Excused Rent if Tenant has not
defaulted in any of Tenant’s obligations as of the Expiration Date of the Lease.
This §4.6 shall not be deemed to excuse payment of any rents or charges due
other than as expressly set forth in §1.1.
     4.7 Waiver of Tenant Rights and Benefits Under Section 93.012, Texas
Property Code. Landlord and Tenant are knowledgeable and experienced in
commercial leasing transactions and agree that the provisions of this Lease for
determining all charges, amounts, and Additional Rent payable by Tenant
(including, without limitation, payments under this Section 4.6), are
commercially reasonable and valid even though such methods may not state a
precise mathematical formula for determining such charges. Accordingly, Tenant
voluntarily and knowingly waives all rights and benefits of a tenant under
Section 93.012, Texas Property Code, as such section now exists or as may be
hereafter amended or succeeded. Nothing contained in this waiver however is
intended to limit or impair Tenant’s audit rights granted hereunder, or except
as otherwise expressly set forth in this Lease to the contrary, any other remedy
available to Tenant under the Lease or law or in equity (other than
Section 93.012, Texas Property Code). In addition, nothing in this §4.7 shall
constitute a waiver of Tenant’s right to dispute and/or initiate a claim
disputing Landlord’s methods of calculating or determining Expenses and/or
Landlord’s calculation or determination of Additional Rent.
5. USE & OCCUPANCY
     5.1 Use. Tenant shall use and occupy the Premises only for the Use.
Landlord does not represent or warrant that the Project is suitable for the
conduct of Tenant’s particular business.
Three Allen Center — Touchstone Resources
Lease4 — 05/11/06

7



--------------------------------------------------------------------------------



 



     5.2 Compliance with Laws and Directives.

  (a)   Tenant’s Compliance. Subject to the remaining terms of this Lease,
Tenant shall comply at Tenant’s expense with all reasonable directives of
Landlord’s insurers or laws concerning:

  (1)   The Leasehold Improvements and Alterations,     (2)   Tenant’s use or
occupancy of the Premises,     (3)   Tenant’s employer/employee obligations,    
(4)   A condition created by Tenant,     (5)   Tenant’s failure to comply with
this Lease,     (6)   The negligence of Tenant, the Tenant Parties, or Tenant’s
Affiliates or contractors, or     (7)   Any chemical wastes, contaminants,
pollutants or substances that are hazardous, toxic, infectious, flammable or
dangerous, or regulated by any local, state or federal statute, rule, regulation
or ordinance for the protection of health or the environment (“Hazardous
Materials”) that are introduced to the Project, handled or disposed by Tenant or
its Affiliates, or any of their contractors.

  (b)   Landlord’s Compliance. The cost of Landlord’s compliance with directives
or orders of Landlord’s insurers or governing authorities concerning the
Project, other than those that are Tenant’s obligation under subsection (a),
will be included in Expenses to the extent allowed under §4.2.

     5.3 Occupancy. Tenant shall not interfere with Building services or other
tenants’ rights to quietly enjoy their respective premises or the Common Areas.
Tenant shall not make or continue nuisance, including any objectionable odor,
noise, fire hazard, vibration, or wireless or electromagnetic transmission.
Tenant will not maintain any Leasehold Improvements or use the Premises in a way
that increases the cost of insurance required under §9.2, or requires insurance
in addition to the coverage required under §9.2.
6. SERVICES & UTILITIES
     6.1 Standard Services.

  (a)   Standard Services Defined. “Standard Services” means:

  (1)   Heating, ventilation and air-conditioning (“HVAC”) during Business Hours
as reasonably required to comfortably use and occupy the Premises and interior
Common Areas;     (2)   Tempered water from the public utility for use in Common
Area restrooms;     (3)   Janitorial services to the Premises and interior
Common Areas 5 days a week, except Holidays, to the extent reasonably determined
by Landlord;     (4)   Access to the Premises (by at least 1 passenger elevator
if not on the ground floor);     (5)   Replacement of bulbs and ballasts in
Building Standard light fixtures in the Premises; and     (6)   Electricity from
Landlord’s selected provider(s) for Common Areas lighting, Building Standard
light fixtures in the Premises, subject to the following:

  (i)   The electrical facilities in the Building available for Tenant’s use are
(i) 277/480 volts, 3 phase, for large equipment loads and fluorescent lighting;
and (ii) 120/208 volts, 3 phase, for small equipment loads and incandescent
lighting.     (ii)   Landlord will provide the capacity in the Building’s
electrical riser to supply (i) two (2) watts per square foot of Usable Area at
277/480 volts and (ii) four (4) watts per square foot of Usable Area at 120/208
volts. Collectively, Tenant shall not have a connected electrical design load
greater than an average of six (6) watts per square foot of Usable Area within
the Premises (“Building Standard Capacity”).     (iii)   The electrical cost
component of Expenses is calculated on the basis of .34 kilowatt-hours per
square foot of Usable Area in the Premises per month (“Building

Three Allen Center — Touchstone Resources
Lease4 — 05/11/06

8



--------------------------------------------------------------------------------



 



      Standard Usage”). Tenant shall pay to Landlord, upon demand, the cost of
the consumption of electricity in excess of the Building Standard Usage at rates
determined by Landlord which shall be in accordance with any applicable laws,
but not to exceed the cost of such consumption if Tenant were billed directly
from the local utility provider. Landlord represents and warrants that as long
as Tenant operates its business as a typical office tenant, it is not
anticipated that Tenant shall have any liability to Landlord for above Building
Standard Usage of electricity. Landlord may, at its option, upon not less than
thirty (30) days’ prior written notice to Tenant, discontinue the availability
of any electrical service in excess of the Standard Building Capacity or
Standard Building Usage. If Landlord gives any such notice, Tenant will contract
directly with the applicable public utility for the supplying of such electrical
service to the Premises.     (iv)   All of Tenant’s electrical usage, with the
exception of one (1) 277 volt, 2x4 Building Standard fluorescent light fixture
per 80 square feet of Usable Area, shall be metered by a Building Standard
consumption meter. Tenant shall only pay for actual cost of additional
electrical consumption with no Landlord mark-up and/or administrative fees
included.     (v)   Tenant shall pay for all costs of meters, submeters, wiring,
risers, transformers, electrical panels, air conditioning and other items
necessary to accommodate Tenant’s electrical design loads and capacities, which
may be charged to the Allowance, if any. Notwithstanding the foregoing, Landlord
may refuse to allow installation and withhold consent for Tenant’s installation
of any meters, submeters, wiring, risers, transformers, electrical panels, or
air conditioning and other items if, in Landlord’s sole judgment, the same are
not necessary or would cause damage or injury to the Building or the Premises or
cause or create a dangerous or hazardous condition or entail excessive or
unreasonable alterations or repairs to the Building or the Premises, or would
interfere with or create or constitute a disturbance to other tenants or
occupants of the Building.

  (b)   Standard Services Provided. During the Term, Landlord provides the
Standard Services to Tenant. The cost of the Standard Services is included in
Expenses. Landlord is not responsible for any inability to provide Standard
Services due to either: the concentration of personnel or equipment in the
Premises; or Tenant’s use of equipment in the Premises that is not customary
office equipment, has special cooling requirements, or generates heat.     (c)  
Impermissible REIT Income. For so long as the entity specified in §1.1(b) (or an
affiliate or REIT-qualified successor in interest of such entity) shall be the
Landlord under this Lease, any services required to be provided to Tenant under
this Lease that may result in the actual or constructive receipt by Landlord (or
any member of Landlord) of impermissible tenant service income as described in
Section 856(d)(7) of the Internal Revenue Code shall be performed by Trizec
Tenant Services LLC, a Delaware limited liability company (or its designated
successors or assigns).

     6.2 Additional Services. Unless Tenant obtains Landlord’s prior written
consent, Tenant will not use utilities or services in excess of the Standard
Services. If Landlord so consents, Landlord may provide utilities and services
in excess of the Standard Services subject to the following:

  (a)   HVAC. If Tenant requests HVAC service to the Premises during
non-Business Hours, Tenant will pay as Rent Landlord’s scheduled rate for this
service.     (b)   Lighting. Landlord will furnish both Building Standard and
non-Building Standard lamps, bulbs, ballasts and starters that are part of the
Leasehold Improvements for purchase by Tenant at Landlord’s costs, plus
Landlord’s standard administration fee. Landlord will install non-Building
Standard items at Landlord’s scheduled rate for this service.     (c)   Other
Utilities and Services. Tenant will pay as Rent the cost of utilities or
services (other than HVAC and lighting addressed in (a) and (b)) either used by
Tenant or provided at Tenant’s request in excess of that provided as part of the
Standard Services, plus Landlord’s standard administration fee.

Three Allen Center — Touchstone Resources
Lease4 — 05/11/06

9



--------------------------------------------------------------------------------



 



      Tenant’s excess consumption may be estimated by Landlord unless either
Landlord requires or Tenant elects to install Building Standard meters to
measure Tenant’s consumption.     (d)   Additional Systems and Metering.
Landlord may require Tenant, at Tenant’s expense, to upgrade or modify existing
Mechanical Systems serving the Premises or the Leasehold Improvements to the
extent necessary to meet Tenant’s requirements in excess of that specified in
Section 6.1(a)(6) (including installation of Building Standard meters to measure
the same).

     6.3 Alternate Electrical Billing. Landlord may elect at any time during the
Term after the Base Year, and continuing for the remainder of the Term, to
separately meter Tenant’s total consumption of electricity in the Premises,
including lighting and convenience outlets. If Landlord so elects, then Landlord
shall notify Tenant of such election and in lieu of including consumption of
electricity of tenanted premises in Expenses, Tenant shall pay to Landlord as
Rent the cost of Tenant’s electricity consumption, plus Landlord’s standard
administration fee, to the extent that it exceeds Tenant’s Share of the
consumption of electricity of tenanted premises in the Base Year (as reasonably
estimated by Landlord if this consumption was not then separately metered) the
year the Lease commenced.
     6.4 Telecommunication Services. Tenant will contract directly with third
party providers and will be solely responsible for paying for all telephone,
data transmission, video and other telecommunication services
(“Telecommunications Services”) subject to the following:

  (a)   Providers. Each Telecommunication Services provider that does not
already provide service to the Building shall be subject to Landlord’s approval,
which shall not be unreasonably withheld. Without liability to Tenant, the
license of any Telecommunication Services provider servicing the Building may be
terminated under the terms of the license, or not renewed upon the expiration of
the license.     (b)   Tenant’s Wiring. Landlord may, before installation of the
Leasehold Improvements, in its reasonable discretion, designate the location of
all wires, cables, fibers, equipment, and connections (“Tenant’s Wiring”) for
Tenant’s Telecommunication Services, restrict and control access to telephone
cabinets and rooms. Tenant may not use or access the Base Building, Common Areas
or roof for Tenant’s Wiring without Landlord’s prior written consent, which
Landlord may withhold in Landlord’s sole discretion, or for which Landlord may
charge a fee determined by Landlord.     (c)   No Beneficiaries. This §6.4 is
solely for Tenant’s benefit, and no one else shall be considered beneficiary of
these provisions.

  6.5   Special Circumstances. Without breaching this Lease, Landlord may
interrupt, limit or discontinue any utility or services Landlord provides under
this Article 6 under any of the following circumstances: (a) in an emergency;
(b) to comply with laws or to conform to voluntary government or industry
guidelines; and (c) to repair or maintain the Project under §7.2; or (d) modify,
renovate or improve the Project under §8.2.

7. REPAIRS
     7.1 Tenant’s Repairs. Except as provided in Articles 10 and 12, during the
Term Tenant shall, at Tenant’s cost, repair, maintain and replace, if necessary,
the Leasehold Improvements and keep the Premises in good order, condition and
repair. Tenant’s work under this §7.1 must be (a) approved by Landlord before
commencement, (b) supervised by Landlord at Tenant’s cost, If Landlord so
reasonably requires, and (c) performed in a first-class manner with materials of
at least Building Standard.
     7.2 Landlord’s Repairs. Except as provided in Articles 10 and 12, during
the Term Landlord shall repair, maintain and replace, if necessary, all parts of
the Project that are not Tenant’s responsibility under §7.1 or any other
tenant’s responsibility under their respective lease, and otherwise keep the
Project in good order and condition according to the standards prevailing for
comparable office buildings in the area in which the Building is located. Except
in an emergency, Landlord will use commercially reasonable efforts to avoid
disrupting Tenant’s business in performing Landlord’s duties under this §7.2.
Tenant may not repair or maintain the Project on Landlord’s behalf or offset any
Rent for any repair or maintenance of the Project that is undertaken by Tenant.
8. ALTERATIONS
     8.1 Alterations by Tenant. “Alterations” means any modifications, additions
or improvements to the Premises or Leasehold Improvements made by Tenant during
the Term, including modifications to the Base Building or
Three Allen Center — Touchstone Resources
Lease4 — 05/11/06

10



--------------------------------------------------------------------------------



 



Common Areas required by law as a condition of performing the work. Alterations
does not include work performed under a Work Letter that is part of this Lease.
Alterations are made at Tenant’s sole cost and expense, subject to the
following:

  (a)   Consent Required. All Alterations exceeding $500.00 require Landlord’s
prior written consent. If a Design Problem exists, Landlord may withhold its
consent in Landlord’s sole discretion; otherwise, Landlord will not unreasonably
withhold its consent. Unless Tenant obtains Landlord’s prior written consent to
the Alterations becoming part of the Premises to be tendered to Landlord on
termination of the Lease, Landlord may require Tenant to remove Alterations and
restore the Premises under §3.3 upon termination of this Lease.     (b)   Design
Problem Defined. “Design Problem” means a condition that results, or will
result, from work proposed, being performed or that has been completed that
either:

  (1)   Does not comply with laws;     (2)   Does not meet or exceed the
Building Standard;     (3)   Exceeds the capacity, adversely affects, is
incompatible with, or impairs Landlord’s ability to maintain, operate, alter,
modify or improve the Base Building;     (4)   Affects the exterior appearance
of the Building or Common Areas;     (5)   Violates any agreement affecting the
Project;     (6)   Costs more to demolish than Building Standard improvements;  
  (7)   Violates any insurance regulations or standards for a fire-resistive
office building; or     (8)   Locates any equipment, Tenant’s Wiring or Tenant’s
Personal Property on the roof of the Building, in Common Areas or in
telecommunication or electrical closets.

  (c)   Performance of Alterations. Alterations shall be performed by Tenant in
a good and workman-like manner according to plans and specifications approved by
Landlord. All Alterations shall comply with law and insurance requirements.
Landlord’s designated contractors must perform Alterations affecting the Base
Building or Mechanical Systems; and, all other work will be performed by
qualified contractors that meet Landlord’s insurance requirements and are
otherwise approved by Landlord. Promptly after completing Alterations, Tenant
will deliver to Landlord “as-built” CAD plans, proof of payment, a copy of the
recorded notice of completion, and all unconditional lien releases.     (d)  
Bonding. If requested by Landlord, before commencing Alterations Tenant shall at
Tenant’s cost obtain bonds, or deposit with Landlord other security acceptable
to Landlord for the payment and completion of the Alterations. These bonds or
other security shall be in form and amount acceptable to Landlord.     (e)  
Alterations Fee. Tenant shall pay Landlord as Rent 5% of the total construction
costs of the Alterations to cover review of Tenant’s plans and construction
coordination by its own employees. In addition, Tenant shall reimburse Landlord
for the actual cost that Landlord reasonably incurs to have engineers,
architects or other professional consultants review Tenant’s plans and work in
progress, or inspect the completed Alterations.

     8.2 Alterations by Landlord. Landlord may modify, renovate or improve the
Project as Landlord deems appropriate, provided Landlord uses commercially
reasonable efforts to avoid disrupting Tenant’s business.
     8.3 Liens and Disputes. Tenant will keep title to the Land and Building
free of any liens concerning the Leasehold Improvements, Alterations, or
Tenant’s Personal Property, and will promptly take whatever action is required
to have any of these liens released and removed of record (including, as
necessary, posting a bond or other deposit). To the extent legally permitted,
each contract and subcontract for Alterations will provide that no lien attaches
to or may be claimed against the Project. Tenant will indemnify Landlord for
costs that Landlord reasonably incurs because of Tenant’s violation of this
§8.3.
Three Allen Center — Touchstone Resources
Lease4 — 05/11/06

11



--------------------------------------------------------------------------------



 



9.   INSURANCE

  9.1   Tenant’s Insurance.     (a)   Tenant’s Coverage. Before taking
possession of the Premises for any purpose (including construction of Tenant
Improvements, if any) and during the Term, Tenant will provide and keep in force
the following coverage:

  (1)   Commercial general liability insurance insuring Tenant’s use and
occupancy of the Premises and use of the Common Areas, and covering personal and
bodily injury, death, and damage to others’ property of not less than the
Liability Limit. Each of these policies shall include cross liability and
severability of interests clauses, and be written on an occurrence, and not
claims-made, basis. Each of these policies shall name Landlord, the Building
property manager, each secured lender, and any other party reasonably designated
by Landlord as an additional insured (“Additional Insured”).     (2)   All risk
insurance (including standard extended coverage endorsement perils, leakage from
fire protective devices and other water damage) covering the above Building
Standard Leasehold Improvements and Tenant’s Personal Property. Each of these
policies shall name Landlord and each Additional Insured an additional insured
to the extent of their interest in the Leasehold Improvements. Each of these
policies shall include a provision or endorsement in which the insurer waives
its right of subrogation against Landlord and each Additional Insured.     (3)  
Insurance covering the perils described in (2) for Tenant’s loss of income or
insurable gross profits with a limit not less than Tenant’s annual Rent. Each of
these policies shall include a provision or endorsement in which the insurer
waives its right of subrogation against Landlord and each Additional Insured.  
  (4)   If any boiler or machinery is operated in the Premises, boiler and
machinery insurance.     (5)   Insurance required by law.     (6)   Commercial
automobile liability insurance covering all owned, hired, and non-owned vehicles
with a combined single limit of not less than $1 million for each accident or
person.

  (b)   Insurers and Terms. Each policy required under (a) shall be written with
insurance companies licensed to do business in the state in which the Building
is located, and be on terms that are acceptable to Landlord.     (c)   Proof of
Insurance. Tenant shall provide Landlord with certificates of insurance or other
reasonable proof that the coverage required under (a) is in effect. Tenant will
provide reasonable proof at least 30 days before any policy expires that the
expiring policy will be replaced.     9.2   Landlord’s Insurance.     (a)  
Landlord’s Coverage. During the Term, Landlord will provide and keep in force
the following coverage:

  (1)   Commercial general liability insurance.     (2)   All risk insurance
(including standard extended coverage endorsement perils, leakage from fire
protective devices and other water damage) covering the full replacement cost of
the Project improvements (excepting the Leasehold Improvements to be insured by
Tenant). Each of these policies shall include a provision or endorsement in
which the insurer waives its right of subrogation against Tenant.     (3)  
Insurance covering the perils described in (2) for Landlord’s loss of rental
income or insurable gross profits. Each of these policies shall include a
provision or endorsement in which the insurer waives its right of subrogation
against Tenant.     (4)   Boiler and machinery insurance.     (5)   Other
insurance that Landlord elects to maintain.

Three Allen Center — Touchstone Resources
Lease4 — 05/11/06

12



--------------------------------------------------------------------------------



 



  (b)   Terms. Each of the policies required under (a) will have those limits,
deductibles, retentions and other terms that Landlord prudently determines.

10.   DAMAGE OR DESTRUCTION

       10.1 Damage and Repair. If all or any part of the Project is damaged by
fire or other casualty, then the parties will proceed as follows:

  (a)   Landlord’s Estimates. Landlord will assess the damage to the Project
(but not the Leasehold Improvements) and notify Tenant of Landlord’s reasonable
estimate of the time required to substantially complete repairs and restoration
of the Project (“Repair Estimate”). Landlord will also estimate the time that
the Premises will be untenantable (“Interruption Estimate”). Within 60 days
after the casualty from Landlord’s insurer, each party may terminate the Lease
by written notice to the other on the following conditions:

  (1)   Landlord may elect to terminate this Lease if either:

  (A)   The damage occurs during the last year of the Term and the Repair
Estimate exceeds 20% of Rent for the remaining Term;     (B)   The Repair
Estimate exceeds 180 days; or     (C)   The repair and restoration is not fully
covered by insurance maintained or required to be maintained by Landlord
(subject only to those deductibles or retentions Landlord elected to maintain)
or Landlord’s insurer denies coverage or reserves its rights on coverage.

  (2)   Tenant may elect to terminate this Lease if the Interruption Estimate
exceeds 180 days.

  (b)   If neither party terminates the Lease under (a), then the Lease shall
remain in full force and effect and the parties will proceed as follows:

  (1)   Landlord will repair and restore the Project (but not Leasehold
Improvements) to the condition existing prior to such damage, except for
modifications required by law. Landlord will perform such work reasonably
promptly, subject to delay for loss adjustment, delay caused by Tenant and Force
Majeure.     (2)   Tenant will repair and restore the Leasehold Improvements
reasonably promptly to the condition existing prior to such damage, but not less
than then current Building Standards, except for modifications required by law.
    (3)   Tenant may not terminate this Lease if the actual time to perform the
repairs and restoration exceeds the Repair Estimate, or the actual interruption
exceeds the Interruption Estimate.

       10.2 Rent Abatement. If as a result of the damage or destruction under
§10.1 any part of the Premises becomes untenantable for more than 5 consecutive
days, then Tenant’s Base Rent and Additional Rent for the untenantable part of
the Premises shall be abated from the 4th consecutive business day until the
damaged or destroyed part of the Premises becomes tenantable, but in no case
later than 15 days after Landlord completes its required repairs and
restoration. Except in the case of willful misconduct or gross negligence of
Landlord, Tenant’s sole remedy against Landlord for damage or destruction of any
part of the Project is abatement of Base Rent and Additional Rent under this
§10.2, and Landlord will not be liable to Tenant for any other amount, including
damages to Tenant’s Personal Property, actual or constructive eviction, or
abatement of any other item of Rent. In no event, however, shall Landlord have
any liability to Tenant for consequential damages.

11.   INDEMNITY

       11.1 Claims. “Claims” means any and all liabilities, losses, claims,
demands, damages or expenses that are suffered or incurred by a party, including
attorneys’ fees reasonably incurred by that party in the defense or enforcement
of the rights of that party.
Three Allen Center — Touchstone Resources
Lease4 — 05/11/06

13



--------------------------------------------------------------------------------



 



  11.2   Tenant’s Indemnity.     (a)   Landlord’s Waivers. Landlord waives any
Claims against Tenant and its Affiliates for perils insured or required to be
insured by Landlord under subsections (2) and (3) of §9.2(a), except to the
extent caused by the gross negligence or willful misconduct of Tenant or its
Affiliates.     (b)   Tenant’s Indemnity. Unless waived by Landlord under (a),
Tenant will indemnify and defend Landlord and its Affiliates and hold each of
them harmless from and against Claims arising from:

  (1)   Any accident or occurrence on or about the Premises, except to the
extent caused by Landlord’s or its Affiliates’ gross negligence or willful
misconduct;     (2)   Tenant’s or its Affiliates’ negligence or willful
misconduct; or     (3)   Any claim for commission or other compensation by any
person other than the Brokers for services rendered to Tenant in procuring this
Lease.

  11.3   Landlord’s Indemnity.     (a)   Tenant’s Waivers. Tenant waives any
Claims against Landlord and its Affiliates for:

  (1)   Peril insured or required to be insured by Tenant under subsections
(2) and (3) of §9.1(a), except to the extent caused by the gross negligence or
willful misconduct of Landlord or its Affiliates, but in no case including any
special or consequential damages (such as interruption of business, loss of
income, or loss of opportunity); or     (2)   Damage caused by any public
utility, public work, other tenants or occupants of the Project, or persons
other than Landlord.

  (b)   Landlord’s Indemnity. Unless waived by Tenant under (a), Landlord will
indemnify and defend Tenant and its Affiliates and hold each of them harmless
from and against Claims arising from:

  (1)   Landlord’s or its Affiliates’ gross negligence or willful misconduct; or
    (2)   Any claim for commission or other compensation by any person other
than the Brokers for services rendered to Landlord in procuring this Lease.

       11.4 Affiliates Defined. “Affiliates” means with respect to a party
(a) that party’s partners, co-members and joint venturers, (b) each corporation
or other entity that is a parent or subsidiary of that party, (c) each
corporation or other entity that is controlled by or under common control of a
parent of such party, and (d) the directors, officers, employees and agents of
that party and each person or entity described in this §11.4(a-c).
       11.5 Survival of Waivers and Indemnities. Landlord’s and Tenant’s waivers
and indemnities under §11.2 and §11.3 will survive the expiration or early
termination of this Lease.

12.   CONDEMNATION

       12.1 Taking. “Taking” means acquiring of all or part of the Project for
any public or quasi-public use by exercise of a right of eminent domain or under
any other law, or any sale in lieu thereof. If a Taking occurs:

  (a)   Total Taking. If because of a Taking substantially all of the Premises
is untenantable for substantially all of the remaining Term, then the Lease
terminates on the date of the Taking.     (b)   Partial Taking. If a Taking does
not cause the Lease to be terminated under (a), then Landlord will restore (and
later, if necessary) the Premises to be tenantable, unless the Lease is
terminated by either Landlord or Tenant under the following circumstances:

  (1)   Landlord may terminate the Lease upon 60 days prior written notice to
Tenant if Landlord reasonably determines that it is uneconomical to restore or
alter the Premises to be tenantable.     (2)   Tenant may terminate the Lease
upon 60 days prior written notice to Landlord if the Taking causes more than 20%
of the Premises to be untenantable for the remainder of the Term and Tenant
cannot reasonably operate Tenant business for the Use in the remaining Premises.

  (c)   If the Lease is not terminated under (a), the Rent will be reduced for
the term of the Taking based upon the rentable area of the Premises made
untenantable by the Taking.

Three Allen Center — Touchstone Resources
Lease4 — 05/11/06

14



--------------------------------------------------------------------------------



 



       12.2 Awards. Landlord is entitled to the entire award for any claim for a
taking of any interest in this Lease or the Project, without deduction or offset
for Tenant’s estate or interest; however, Tenant may make a claim for relocation
expenses and damages to Tenant’s Personal Property and business to the extent
that Tenant’s claim does not reduce Landlord’s award.

13.   TENANT TRANSFERS

  13.1   Terms Defined.     (a)   Transfer Defined. “Transfer” means any:

  (1)   Sublease of all or part of the Premises, or assignment, mortgage,
hypothecation or other conveyance of an interest in this Lease;     (2)   Use of
the Premises by anyone other than Tenant with Tenant’s consent;     (3)   Change
in Tenant’s form of organization (e.g., a change from a partnership to limited
liability company);     (4)   Transfer of 51% or more of Tenant’s assets, shares
(excepting shares transferred in the normal course of public trading),
membership interests, partnership interests or other ownership interests; or    
(5)   Transfer of effective control of Tenant.

       13.2 Prohibited Transfers. Tenant may not enter into a Transfer or other
agreement to use or occupy the Premises that provides for rent or other
compensation based in whole or in part on the net income or profits from the
business operated in the Premises. Tenant may not enter into a Transfer if the
proposed transferee is directly or indirectly related to the Landlord under
§856, et seq. of the Internal Revenue Code of 1986 (as amended). Any such
Transfers shall be considered null, void and of no force or effect.
       13.3 Consent Not Required. Tenant may effect a Transfer to a transferee
without Landlord’s prior consent, but with notice to Landlord prior to the
transferee’s occupancy, if the transferee qualifies as a Permitted Transferee. A
“Permitted Transferee” is any person or entity that meets all of the following
requirements:

  (a)   The transferee (1) controls, is controlled by, or is under common
control with Tenant (for purposes hereof, “control” shall mean ownership of not
less than 50% of all of the voting stock or legal and equitable interest in the
entity in question), or (2) results from the merger or consolidation of Tenant,
or (3) acquires all or substantially all of the stock and/or assets of Tenant as
a going concern.     (b)   The transferee has a tangible net worth immediately
following the Transfer not less than the greater of (1) Tenant’s tangible net
worth immediately before the Transfer, or (2) Tenant’s tangible net worth as of
the execution of this Lease.     (c)   The transferee’s occupying the Premises
will not cause Landlord to breach any other lease or other agreement affecting
the Project.

       13.4 Consent Required. Each proposed Transfer other than those prohibited
under §13.2 or permitted under §13.3 requires Landlord’s prior consent, in which
case the parties will proceed as follows:

  (a)   Tenant’s Notice. Tenant shall notify Landlord at least 30 days prior to
the proposed Transfer of the name and address of the proposed transferee and the
proposed use of the Premises, and include in the notice the Transfer documents
and copies of the proposed transferee’s balance sheets and income statements
(both current and for the past 2 years).     (b)   Landlord’s Rights. Within
30 days after receipt of Tenant’s complete notice, Landlord may:

  (1)   If the proposed Transfer is either an assignment of this Lease or
sublease of substantially all of the Premises, terminate this Lease as of the
proposed Transfer date; or     (2)   If the proposed Transfer is a sublease of
all of the Premises or any part of the Premises that will be separately demised
and have its own entrance from the Common Areas, exercise a right of first
refusal to sublease such portion of the Premises at the lesser of (A) the Rent
(prorated for subletting part of the Premises), or (B) the rent payable in the
proposed Transfer; or

Three Allen Center — Touchstone Resources
Lease4 — 05/11/06

15



--------------------------------------------------------------------------------



 



  (3)   Consent or deny consent to the proposed Transfer, consent not to be
unreasonably withheld if:

  (A)   Landlord determines, in Landlord’s sole discretion, that the proposed
transferee has the financial capacity to meet its obligations under the proposed
Transfer;     (B)   The proposed use is consistent with the Use and will not
cause Landlord to be in breach of any lease or other agreement affecting the
Project;     (C)   The proposed transferee is typical of tenants that directly
lease premises in first-class office buildings;     (D)   The proposed
transferee is not a government or diplomatic entity;     (E)   The proposed
transferee is not an existing tenant or an Affiliate of an existing tenant, or a
party with which Landlord is actively negotiating to lease space in the Building
(or has, in the last 6 months, been actively negotiating to lease space in the
Building); and     (F)   Tenant is not in Default under this Lease.

  (c)   Compelling Consent. If Landlord does not consent to a Transfer, Tenant’s
sole remedy against Landlord will be an action for specific performance or
declaratory relief, and Tenant may not terminate this Lease or seek monetary
damages.

       13.5 Payments to Landlord. Tenant shall pay Landlord 100% of Transfer
receipts that exceed Tenant’s Rent (on a per square foot basis); after Tenant is
reimbursed for Tenant’s reasonable and customary out-of-pocket costs incurred in
the Transfer, including attorneys’ fees, Alterations, broker commissions, and
any other market concessions. Tenant shall pay Landlord a $1,000 review fee for
each proposed Transfer, excepting those in which Landlord exercises its rights
under subsection (1) or (2) of §13.4(b).
       13.6 Effect of Transfers. No Transfer releases Tenant or any guarantor of
this Lease from any Lease obligation. Landlord’s acceptance of a payment from
any person or entity other than Tenant that occupies the Premises does not waive
Tenant’s obligations under this Article 13. If Tenant is in default of this
Lease, Landlord may proceed against Tenant without exhausting any remedies
against any transferee and may require (by written notice to any transferee) any
transferee to pay Transfer rent owed Tenant directly to Landlord (which Landlord
will apply against Tenant’s Lease obligations). Termination of this Lease for
any reason will not result in a merger. Each sublease will be deemed terminated
upon termination of this Lease unless Landlord notifies the subtenant in writing
of Landlord’s election to assume any sublease, in which case the subtenant shall
attorn to Landlord under the executory terms of the sublease.

14.   LANDLORD TRANSFERS

       14.1 Landlord’s Transfer. Landlord’s right to transfer any interest in
the Project or this Lease is not limited by this Lease. Upon any such transfer,
Tenant will attorn to Landlord’s transferee and Landlord will be released from
liability under this Lease, except for any Lease obligations accruing before the
transfer that are not assumed by the transferee.
       14.2 Subordination. This Lease is, and will at all times be, subject and
subordinate to each ground lease, mortgage, deed to secure debt or deed of trust
now or later encumbering the Building, including each renewal, modification,
supplement, amendment, consolidation or replacement thereof (each, an
“Encumbrance”). At Landlord’s request, Tenant will, without charge, promptly
execute, acknowledge and deliver to Landlord (or, at Landlord’s request, the
Encumbrance holder) any instrument reasonably necessary to evidence this
subordination. Notwithstanding the foregoing, each Encumbrance holder may
unilaterally elect to subordinate its Encumbrance to this Lease.
       14.3 Attornment. Tenant will automatically attorn to any transferee of
Landlord’s interest in the Project that succeeds Landlord by reason of a
termination, foreclosure or enforcement proceeding of an Encumbrance, or by
delivery of a deed in lieu of any foreclosure or proceeding (a “Successor
Landlord”). In this event, the Lease will continue in full force and effect as a
direct lease between the Successor Landlord and Tenant on all of the terms of
this Lease, except that the Successor Landlord shall not be:
       (a) Liable for any obligation of Landlord under this Lease, or be subject
to any counterclaim, defense or offset accruing before Successor Landlord
succeeds to Landlord’s interest;
Three Allen Center — Touchstone Resources
Lease4 — 05/11/06

16



--------------------------------------------------------------------------------



 



       (b) Bound by any modification or amendment of this Lease made without
Successor Landlord’s consent,
       (c) Bound by any prepayment of more than one month’s Rent;
       (d) Obligated to return any Security Deposit not paid over to Successor
Landlord, or
       (e) Obligated to perform any improvements to the Premises (or provide an
allowance therefor). Upon Successor Landlord’s request, Tenant will, without
charge, promptly execute, acknowledge and deliver to Successor Landlord any
instrument reasonably necessary required to evidence such attornment.
       14.4 Estoppel Certificate. Within 10 days after receipt of Landlord’s
written request, Tenant (and each guarantor and transferee of an interest in the
Lease) will execute, acknowledge and deliver to Landlord a certificate upon
which Landlord and each existing or prospective Encumbrance holder may rely
confirming the following (or any exceptions to the following):
       (a) The Commencement Date and Expiration Date;
       (b) The documents that constitute the Lease, and that the Lease is
unmodified and in full force and effect;
       (c) The date through which Base Rent, Additional Rent, and other Rent has
been paid, including any unapplied Prepaid Rent;
       (d) That neither Landlord nor Tenant is in default of this Lease;
       (e) That Landlord has satisfied all Lease obligations to improve the
Premises (or provide Tenant an allowance therefor) and Tenant has accepted the
Premises;
       (f) That Tenant solely occupies the Premises; and
       (g) Such other matters concerning this Lease or Tenant’s occupancy that
Landlord may reasonably require.

15.   DEFAULT AND REMEDIES

  15.1   Tenant’s Default and Landlord’s Remedies.     (a)   Tenant’s Default.
Tenant is in default of this Lease if any of the following occur:

  (1)   Tenant fails to pay Rent when due, and the failure continues for 3
business days after Landlord notifies Tenant of this failure under §17.2 (Tenant
waiving any other notice that may be required by law).     (2)   Tenant fails to
perform a non-monetary Lease obligation of Tenant and the failure continues for
10 business days after Landlord notifies Tenant of this failure, except that:

  (A)   In an emergency Landlord may require Tenant to perform this obligation
in a reasonable time of less than 10 days, or     (B)   If Tenant begins
performing this obligation within 10 days after Landlord notifies Tenant of this
failure, but it will reasonably take more than 10 days to complete performing
the obligation, then Tenant will have a reasonable amount of additional time,
but not to exceed an additional 20 days, to complete performing the obligation.

  (3)   Tenant consummates a Transfer that violates Article 13.     (4)   Tenant
fails to discharge any attachment or levy on Tenant’s interest in this Lease
within 15 days after the attachment or levy encumbers this Lease or commence
legal action for same.     (5)   Tenant fails to cause any of the following
proceedings to be vacated or dismissed within 60 days after they are commenced:
(A) the appointment of a receiver or trustee of the assets of Tenant or any
guarantor of this Lease; (B) the voluntary or involuntary bankruptcy of Tenant
or any guarantor of this Lease; or (C) any assignment for the benefit of
creditors of the assets of Tenant or any guarantor of this Lease.

  (b)   Landlord’s Remedies. If Tenant is in default under (a), Landlord may,
without prejudice to the exercise of any other remedy, exercise any remedy
available under law, including those described below:

Three Allen Center — Touchstone Resources
Lease4 — 05/11/06

17



--------------------------------------------------------------------------------



 



  (1)   Landlord may enter the Premises as reasonably required and cure Tenant’s
default on Tenant’s behalf without releasing Tenant from any Lease obligation,
and Tenant shall reimburse Landlord on demand for all costs of such cure, plus
Landlord’s standard administration fee.     (2)   Landlord may terminate this
Lease upon notice to Tenant (on a date specified in the notice) and recover
possession of the Premises from Tenant. At Landlord’s election, either:

  (A)   Landlord may recover any Rent unpaid as of the termination date, and
Tenant will remain liable for the payment when due of Rent for the remaining
Term, less the proceeds that Landlord receives in reletting the Premises, but
only after Landlord is reimbursed from these proceeds for the expenses Landlord
incurs to recover possession of the Premises and relet the Premises; or     (B)
  Landlord may recover any Rent unpaid as of the termination date, and further
recover the present value as of the termination date (calculated using the then
current discount rate of the Federal Reserve Bank of New York) of the Rent to be
paid for the Term remaining after the termination date (assuming 8% annual
increases in Additional Rent) exceeds the proceeds that Landlord receives in
reletting the Premises, but only after Landlord is reimbursed from these
proceeds for the expenses Landlord incurs to recover possession of the Premises
and relet the Premises.

  (3)   Terminate this Lease as provided in Subsection 15.1(b)(1) hereof and
recover from Tenant all damages Landlord may incur by reason of Tenant’s
default, including, without limitation, an amount which, at the date of such
termination, is calculated as follows: (A) the value of the excess, if any, of
(i) the Base Rent, Additional Rent and all other sums which would have been
payable hereunder by Tenant for the period commencing with the day following the
date of such termination and ending with the Expiration Date had this Lease not
been terminated (the “Remaining Term”), over (ii) the aggregate reasonable
rental value of the Premises for the Remaining Term (calculated using a discount
rate of eight percent (8%)); plus (B) the costs of recovering possession of the
Premises and all other expenses incurred by Landlord due to Tenant’s default,
including, without limitation, reasonable attorney’s fees; plus (C) the unpaid
Base Rent and Additional Rent earned as of the date of termination plus any
interest and late fees due hereunder, plus other sums of money and damages owing
on the date of termination by Tenant to Landlord under this Lease or in
connection with the Premises. The amount as calculated above shall be deemed
immediately due and payable. The payment of the amount calculated in
subparagraph (2)(A) shall not be deemed a penalty but shall merely constitute
payment of liquidated damages, it being understood and acknowledged by Landlord
and Tenant that actual damages to Landlord are extremely difficult, if not
impossible, to ascertain. In determining the aggregate reasonable rental value
pursuant to subparagraph (2)(A)(ii) above, the parties hereby agree that, at the
time Landlord seeks to enforce this remedy, all relevant factors should be
considered, including, but not limited to: (a) the length of time remaining in
the Remaining Term; (b) the then current market conditions in the general area
in which the Building is located; (c) the likelihood of reletting the Premises
for a period of time equal to the Remaining Term; (d) the net effective rental
rates then being obtained by landlords for similar type space of similar size in
similar type buildings in the general area in which the Building is located;
(e) the vacancy levels in the general area in which the Building is located;
(f) current levels of new construction that will be completed during the
Remaining Term and how this construction will likely affect vacancy rates and
rental rates; and (g) inflation; or     (3)   Landlord may use reasonably
necessary force to enter and take possession of all or any part of the Premises,
expel Tenant or any other occupant, and remove their personal property, and the
entry will not constitute a trespass or terminate the Lease. After regaining
possession of the Premises, Landlord may relet the Premises for Tenant’s
account, but Landlord will not be responsible or liable if Landlord fails to do
so or is unable to collect rent due from any reletting. Tenant will continue to
pay Rent due, less a credit for the proceeds that Landlord receives in reletting
the Premises, but only after Landlord is reimbursed from these proceeds

Three Allen Center — Touchstone Resources
Lease4 — 05/11/06

18



--------------------------------------------------------------------------------



 



      for the expenses Landlord incurs to recover possession of the Premises and
relet the Premises.     (4)   For any amounts owed under (1), (2), or (3),
Landlord may recover interest at the maximum interest rate permitted under law
(“Default Rate”) from the date each amount is due until paid by Tenant.

  (c)   Each notice required under (a) may be given according to §17.2, and
Tenant waives any other notice that may be required by law.     15.2  
Landlord’s Default and Tenant’s Remedies.     (a)   Landlord Default. Landlord
is in default of this Lease if Landlord fails to perform any obligation Lease
obligation of Landlord and the failure continues, after Tenant notifies Landlord
of the failure, for 20 days or such longer period of time that may be reasonable
if more than 20 days is required to perform the obligation.     (b)   Tenant’s
Remedies. If Landlord is in default of this Lease under (a), then Tenant may
exercise any remedy available under law that is not waived or limited under this
Lease, subject to the following:

  (1)   Tenant may not terminate this Lease due to any Landlord default, and
Tenant’s remedies shall be limited to specific performance and monetary damages
    (2)   Landlord’s liability under this Lease is limited to, and may be
enforced only against, Landlord’s interest in the Building. This Lease does not
bind and is not enforceable against Landlord’s Affiliates.     (3)   Under no
circumstances will Landlord be liable for any form of special, indirect or
consequential damages, including lost profits and damage to business interests.

       15.3 Enforcement Costs. If Landlord brings a claim against Tenant to
enforce or interpret any provision of this Lease (including any claim in a
bankruptcy or an assignment for the benefit of creditors) and Landlord prevails
in such action, then Tenant shall reimburse Landlord for all reasonable
attorneys’ fees incurred by Landlord in pursuing the claim, including the value
of services provided by counsel employed by Landlord or its Affiliates in the
amount that Landlord would have reasonably incurred it the services had been
performed by unaffiliated counsel.
       15.4 Jury Trial. Landlord and Tenant each waive trial by jury in any
action, proceeding or counterclaim brought by either party against the other
concerning any matter related to this Lease.
       15.5 Force Majeure. “Force Majeure” means any cause or event beyond both
Landlord’s and Tenant’s reasonable control, including any act of God, government
act or restriction, labor disturbance, general shortage of materials or
supplies, riot, insurrection, or act of war or terrorism. Force Majeure excuses
a party from performing any non-monetary Lease obligation for a commercially
reasonable time.

16.   SECURITY DEPOSIT

       16.1 Deposit. Tenant will deposit the Security Deposit and Prepaid Rent
with Landlord on Tenant’s execution of this Lease. Landlord is not required to
either segregate such amounts from any other funds or pay any interest thereon.
The Security Deposit secures Tenant’s performance of all Lease obligations.
Landlord may apply the Security Deposit against any cost Landlord incurs or
damage Landlord suffers because Tenant fails to perform any Lease obligation,
including payment of Rent. Upon Landlord’s demand, Tenant shall immediately
replenish any Security Deposit so applied.
       16.2 Application of Prepaid Rent and Refund of Security. If Tenant is not
then in any uncured monetary Default, Landlord will automatically apply the
Prepaid Base Rent, as described in Section 1.1 (k) above towards the Base Rent
and Additional Rent due in months four (4) through nine (9) of the Lease. If
Tenant fully and faithfully performs all of its Lease obligations, then Landlord
will refund the Security Deposit (or any balance remaining) to Tenant within
60 days of the expiration or early termination of the Term and Tenant’s vacation
and surrender of the Premises to Landlord in the condition required by §3.3. If
Tenant has assigned this Lease, Landlord may return the Security Deposit to
either Tenant or the then current assignee. Landlord’s transfer of the Security
Deposit to any transferee of Landlord’s interest in the Building relieves
Landlord of its obligations under this section, and Tenant will look solely to
Landlord’s transferee for return of the Security Deposit.
Three Allen Center — Touchstone Resources
Lease4 — 05/11/06

19



--------------------------------------------------------------------------------



 



17.   MISCELLANEOUS

       17.1 Rules and Regulations. Tenant will comply with the Rules and
Regulations attached as Exhibit B. Landlord may reasonably modify or add to the
Rules and Regulations upon notice to Tenant. If the Rules and Regulations
conflict with this Lease, the Lease shall govern.
       17.2 Notice. Notice to Landlord must be given to Landlord’s Notice
Addresses. Notice to Tenant must be given to Tenant’s Notice Addresses. By
notice to the other, either party may change its Notice Address. Each notice
must be in writing and will be validly given if either: (a) the notice is
personally delivered and receipt is acknowledged in writing; or (b) the notice
is delivered by a nationally recognized overnight courier service (e.g. FedEx or
Airborne Express) and receipt is acknowledged in writing. If the party to
receive notice refuses to accept delivery or acknowledge its receipt in writing,
then notice may be validly given by mailing the notice first-class, certified or
registered mail, postage prepaid, and the notice will be deemed received by the
party 2 business days after the deposit of the notice in the U.S. Mail.
       17.3 Relocation. Landlord may relocate Tenant one (1) time during the
initial Term to other premises in the Building, One Allen Center, or Two Allen
Center (“Replacement Premises”) upon not less than 60-days’ notice, provided
that the Replacement Premises is comparably sized, with a substantially similar
floorplan as the Premises. If Landlord elects to relocate Tenant under this
§17.3, then Landlord will, at Landlord’s cost, construct Leasehold Improvements
and will pay for all other costs associated with Tenant’s Relocation.
       17.4 Building Name. Tenant shall not use the Building’s name or image for
any purpose, other than Tenant’s address. Landlord may change the name of the
Building without any obligation or liability to Tenant.
       17.5 Entire Agreement. This Lease is deemed integrated and contains all
of each party’s representations, waivers and obligations. The parties may only
modify or amend this Lease in a writing that is fully executed and delivered by
each party.
       17.6 Successors. Unless provided to the contrary elsewhere in this Lease,
this Lease binds and inures to the benefit of each party’s heirs, successors and
permitted assignees.
       17.7 No Waiver. A party’s waiver of a breach of this Lease will not be
considered a waiver of any other breach. No custom or practice that develops
between the parties will prevent either party from requiring strict performance
of the terms of this Lease. No Lease provision or act of a party creates any
relationship between the parties other than that of landlord and tenant.
       17.8 Independent Covenants. The covenants of this Lease are independent.
A court’s declaration that any part of this Lease is invalid, void or illegal
will not impair or invalidate the remaining parts of this Lease, which will
remain in full force and effect.
       17.9 Captions. The use of captions, headings, boldface, italics or
underlining is for convenience only, and will not affect the interpretation of
this Lease.
       17.10 Authority. Individuals signing this Lease on behalf of Tenant
represent and warrant that they are authorized to bind Tenant to this Lease, and
that Tenant is qualified to do business in the State of Texas. If required by
Landlord, Tenant will, at Tenant’s cost, provide Landlord with a corporate
resolution, opinion of counsel or other documentation acceptable to Landlord
proving the authority of each individual signatory to bind Tenant to this Lease.
       17.11 Applicable Law. The laws of the State of Texas govern this Lease.
In any action brought under this Lease, Tenant submits to the jurisdiction of
the courts of the State of Texas, and to venue in the County of Harris.
       17.12 Confidentiality. Tenant will not record this Lease or a memorandum
of this Lease without Landlord’s written consent. Tenant will keep the terms of
this Lease confidential and, unless required by law, may not disclose the terms
of this Lease to anyone other than Tenant’s Affiliates to the extent necessary
to Tenant’s business.
       17.13 Reasonableness. Tenant’s sole remedy for any claim against Landlord
that Landlord has unreasonably withheld or unreasonably delayed any consent or
approval shall be an action for injunctive or declaratory relief.
       17.14 Time. Time of the essence as to all provisions in this Lease in
which time is a factor.
       17.15 Quiet Enjoyment. So long as Tenant is not in default of this Lease
and except as provided in the Lease, Landlord will not interfere with Tenant’s
peaceful and quiet enjoyment of the Premises for the Term. Landlord is
Three Allen Center — Touchstone Resources
Lease4 — 05/11/06

20



--------------------------------------------------------------------------------



 



not liable for, and Tenant will not be released from any obligation under this
Lease because of any interference with Tenant’s peaceful and quiet enjoyment of
the Premises that is caused by any other person, including other tenants.
       17.16 Right to Enter Premises. Landlord may enter the Premises at any
reasonable time to inspect the Premises, to show the Premises to prospective
lenders, purchasers or tenants, to perform Landlord’s duties under this Lease,
or to exercise Landlord’s rights under §8.2. In connection with any permitted
entry to perform Landlord’s duties or exercise Landlord’s rights under §8.2,
Landlord may erect and use structures reasonably required by the nature of the
work (including scaffolding, pipes and conduits), and may open or penetrate the
Base Building or any Leasehold Improvements. If any Leasehold Improvements are
damaged by Landlord as a result of Landlord exercising its rights under this
§17.16, then Landlord will repair or replace the damaged portion, only, to match
the original as nearly as is commercially reasonable.
       17.17 Exhibits. The exhibits includes the attached exhibits. If any
exhibit is inconsistent with the terms of this Lease, the provisions of this
Lease will govern.
       17.18 DTPA Inapplicable. It is the intent of Landlord and Tenant that the
provisions of the Texas Deceptive Trade Practices-Consumer Protection Act,
Subchapter E of Chapter 17 of the Texas Business and Commerce Code (the “DTPA”)
be inapplicable to this Lease and the transaction evidenced hereby. Accordingly,
Tenant hereby represents and warrants to Landlord as follows:

  (i)   The total consideration paid or to be paid by Tenant over the term of
this Lease exceeds $500,000.00.     (ii)   Tenant is represented by legal
counsel of its own choice and designation in connection with the transaction
contemplated by this Lease;     (iii)   Tenant’s counsel was not directly or
indirectly identified, suggested or selected by Landlord or an agent of
Landlord; and     (iv)   Tenant is leasing the Premises for business or
commercial purposes, not for use as Tenant’s residence.

       17.19 Parking Rights. Parking permits shall be provided to Tenant during
the term of this Lease and any renewal thereof in accordance with the terms and
conditions set forth in Section 1.1(p) above and Exhibit D attached hereto and
made a part hereof for all purposes.
       17.20 Renewal Option. Tenant shall have an option to renew the term of
this Lease in accordance with the terms and conditions set forth in Exhibit G
attached hereto and made a part hereof for all purposes.
       17.21 Club Memberships. Upon Tenant’s request, if given at any time on
within one (1) year of the Commencement Date, Landlord will be responsible for
paying the initiation fees for “Resident Associate” type memberships (the “Club
Memberships”) for up to four (4) of Tenant’s directors and/or employees, in The
Downtown Club at the Met. All membership agreements or arrangements with the
Club Memberships will be handled directly between Tenant’s employees and The
Downtown Club at the Met, and Tenant’s employees shall be solely responsible for
all dues, charges and other assessments associated with the use of the Club
Memberships. The Club Memberships may not be transferred and shall revert back
to Landlord upon the Expiration Date or earlier termination of the Lease.
       17.22 Right of First Refusal. Tenant has a right of first refusal to
lease any vacant space on Floor 39 of the Building, subject to the terms and
conditions of Exhibit “I” attached hereto and made a part hereof for all
purposes.
Three Allen Center — Touchstone Resources
Lease4 — 05/11/06

21



--------------------------------------------------------------------------------



 



     Having read and intending to be bound by the terms and provisions thereof,
Landlord and Tenant have executed this Lease as follows.

                      LANDLORD:       TENANT:    
 
                    TRIZEC TEXAS CS LIMITED PARTNERSHIP,       TOUCHSTONE
RESOURCES U.S.A.,     a Delaware limited partnership       INC., a Delaware
corporation    
 
                   
By:
  Trizec Texas CS GP, LLC,                
 
  a Delaware limited liability company       By:        
 
             
 
   
 
          Name:        
 
             
 
   
 
          Title:        
 
             
 
   
 
                   
By:
  /s/ PAUL H. LAYNE                 
 
                   
 
  Paul H. Layne, Vice President                
 
                   
By:
  /s/ STEVEN M. LUKINGBEAL                 
 
                        Steven M. Lukingbeal, Assistant Secretary        

For Landlord office use only. Not a part of this document.
Sequence No. 1:                                 Sequence No. 2:
                                Sequence No. 3:                     
Three Allen Center — Touchstone Resources
Lease4 — 05/11/06

22



--------------------------------------------------------------------------------



 



EXHIBIT A — LOCATION OF PREMISES
Three Allen Center• Houston, Texas
Suite #3900
A-1

 



--------------------------------------------------------------------------------



 



EXHIBIT B — RULES & REGULATIONS
Three Allen Center• Houston, Texas
Suite #3900
     1. Landlord’s Entry. Landlord may enter the Premises at all reasonable
hours to perform its obligations under this Lease. During the last 12 months of
the Term, Landlord may enter the Premises with reasonable prior notice to Tenant
to show the Premises to prospective tenants.
     2. Right to Exclude. Landlord may require that Tenant, its Affiliates and
guests comply with each reasonable security measure that Landlord may establish
as a condition entry to the Premises, Building or Project. These measures may
include submitting to a search by persons or devices employed by Landlord,
presenting an identification card or pass issued by the government, Landlord, or
both, being announced to Tenant and accepted as a visitor by Tenant, and signing
a register on entry and exit. Any person who cannot comply with these
requirements may be excluded from the Project. If Landlord requires a Building
pass issued by Landlord as a condition of entry to the Premises, Building or
Project, Landlord will furnish a Building pass to all persons reasonably
designated by Tenant in writing. Landlord may exclude or expel from the Project
any person who, in Landlord’s reasonable opinion, is intoxicated or under the
influence of alcohol or drugs.
     3. Obstructions. Tenant will not cause the Common Areas, or sidewalks or
driveways outside the Building to be obstructed. Landlord may, at Tenant’s
expense, remove any such obstruction without prior notice to Tenant.
     4. Trash. Tenant will place trash in proper receptacles in the Premises
provided by Tenant at Tenant’s cost, or in Building receptacles designated by
Landlord. Tenant may not litter in the Common Areas, or sidewalks or driveways
outside the Building.
     5. Public Safety. Tenant will not throw anything out of doors, windows or
skylights, down passageways or over walls. Tenant will not use any fire exits or
stairways in the Building except in case of emergency.
     6. Keys and Locks. Landlord may from time to time install and change locks
on entrances to the Project, Building, Common Areas or Premises, and will
provide Tenant a number of keys to meet Tenant’s reasonable requirements.
Additional keys will be furnished by Landlord at Tenant’s cost. At the end of
the Term, Tenant will promptly return to Landlord all keys for the Building and
Premises issued by Landlord to Tenant. Unless Tenant obtains Landlord’s prior
written consent, Tenant will not add any locks or change existing locks on any
door to the Premises, or in or about the Premises. If with Landlord’s consent,
Tenant installs any lock incompatible with the Building master locking system,
Tenant will: relieve Landlord of each Lease obligation that requires access to
each affected area; indemnify Landlord against any claim resulting from forced
entry to each affected area in an emergency; and, at the end of the Term, remove
each incompatible lock and replace it with a Building Standard lock at Tenant’s
expense.
     7. Aesthetics. Unless Tenant obtains Landlord’s prior written consent
(which may be withheld in Landlord’s sole discretion), Tenant may not:

  (a)   Attach any awnings, signs, displays or projections to either the outside
walls or windows of the Building, or to any part of the Premises visible from
outside the Premises;     (b)   Hang any non-Building Standard curtains, blinds,
shades or screens in any window or door of the Premises;     (c)   Coat or
sunscreen the interior or exterior of any windows; or     (d)   Place any
objects on windowsills.

     8. Directories and Signs. Tenant will have one (1) listing for each 1,000
RSF of the Premises in the Building’s directory in the main lobby. The Premises
will be identified by 1 Building Standard sign consisting of Tenant’s name and
suite number, located at the entrance to the Premises. The initial lobby
directory listing and Premises sign will be at Landlord’s cost and expense, and
any changes to the listing or sign will be made at Tenant’s cost and expense.
     9. HVAC Operation. Tenant will not obstruct the HVAC convectors or
diffusers, or adjust or interfere with the HVAC system. Tenant will assist the
HVAC system in maintaining comfort in the Premises by drawing shades,
B-1

 



--------------------------------------------------------------------------------



 



blinds and other window coverings in the Premises as may be reasonably required.
Tenant may not use any method of heating or cooling the Premises other than that
supplied by Landlord.
     10. Plumbing. Tenant will use plumbing fixtures only for the purpose for
which they are constructed. Tenant will reimburse Landlord for any damage caused
by Tenant’s misuse of plumbing fixtures.
     11. Equipment Location. Landlord may specify the location of any of
Tenant’s Business machines, mechanical equipment or other property that are
unusually heavy, may damage the Building, or may cause vibration, noise or
annoyance to other tenants. Tenant will reimburse Landlord for any professional
engineering certification or assistance reasonably required to determine the
location of these items.
     12. Bicycles. Tenant may not bring bicycles or other vehicles into the
Building or Premises. Bicycles and other vehicles may only be parked in areas
designated by Landlord.
     13. Animals. Tenant may not bring any birds or animals, excepting
seeing-eye/assistance dogs, into the Building or Premises.
     14. Carpet Protection. To protect carpeting in the Premises, Tenant will,
at its own expense, install and maintain pads to protect the carpet under all
furniture having castors other than carpet castors.
     15. Elevators. Any use of the elevators for purposes other than normal
passenger use (such as moving to or from the Building or delivering freight),
whether during or after Business Hours, must be scheduled through the office of
the Property Manager. Tenant will reimburse Landlord for any extra costs
incurred by Landlord in connection with any such non-passenger use of the
elevators.
     16. Moving and Deliveries. Tenant’s movers are subject to Landlord’s
reasonable approval. Moving of Tenant’s Personal Property and deliveries of
materials and supplies to the Premises must be made during the times and through
the entrances, elevators and corridors reasonably designated by Landlord. Moving
and deliveries may not be made through any of the main entrances to the Building
without Landlord’s prior permission. Any hand truck or other conveyance used in
the Common Areas must be equipped with rubber tires and rubber side guards to
prevent damage to the Building and its property. Tenant will promptly reimburse
Landlord for the cost of repairing any damage to the Building or its property
caused by any person making deliveries to the Premises.
     17. Solicitation. Canvassing, soliciting and peddling in the Building are
prohibited and Tenant will cooperate in preventing the same.
     18. Food. Only persons approved from time to time by Landlord may prepare,
solicit orders for, sell, serve or distribute food in or around the Project.
Except as may be specified in the Lease or on construction drawings for the
Premises approved by Landlord, and except for microwave cooking, Tenant will not
use the Premises for preparing or dispensing food, or soliciting of orders for
sale, serving or distribution of food.
     19. Work Orders. Only authorized representatives of Tenant may request
services or work on behalf of Tenant. Tenant may not request that Building
employees perform any work outside of their duties assigned by Landlord.
     20. Smoking. Neither Tenant nor its Affiliates shall smoke or permit
smoking in any part of the Premises, Building, Common Areas or Project in which
Landlord, in Landlord’s sole discretion, prohibits smoking or in which smoking
is prohibited by law. Landlord may designate the entire Building, Common Areas
or Project a no-smoking area.
     21. Rules Applied. These Rules and Regulations apply equally to Tenant’s
Affiliates and others permitted by Tenant to access, use or occupy the Premises.
B-2

 



--------------------------------------------------------------------------------



 

\

EXHIBIT C — LEGAL DESCRIPTION OF LAND
TRACT C — THREE ALLEN CENTER TRACT
BEING a tract or parcel of land containing 119,202 square feet out of the John
Austin Survey, Abstract No. 1, and the Obedience Smith Survey, Abstract No. 696,
Harris County, Texas, and being part of those certain tracts designated as
“Tract 1, 2, 3 and Tract 4" per the deed recorded in Volume 7769, Page 592, of
Harris County Deed Records, and a part of certain street rights-of-way as closed
by City Council Motion No. 70-1288, passed April 15, 1970 and filed in Volume
8104, Page 1 of said Deed Records and being more particularly described by metes
and bounds as follows with all bearings and coordinates referenced to the Texas
Coordinate System, South Central Zone:
BEGINNING at the most northerly cut-back corner (X=3,150,861.30, Y=717,454.95)
at the intersection of the south right-of-way line of West Dallas Avenue (80
feet wide) with the easterly right-of-way line of Clay Avenue (100 feet wide);
THENCE, North 87 37' 33" East, a distance of 156.34 feet along the south
right-of-way line of said West Dallas Avenue to the beginning of a tangent curve
to the left;
THENCE, 135.53 feet northeasterly along the arc of said curve (Delta Angle = 54
45' 36", Radius = 141.81 feet, Chord = North 60 14' 45" East, 130.43 feet) to a
point at the end of said curve in the southeasterly right-of-way line of Bagby
Street (varying width), said point also being a point on a non-tangent curve to
the left;
THENCE, 126.55 feet easterly along the southeasterly right-of-way line of said
Bagby Street and the arc of said curve (Delta Angle = 10 54' 11", Radius =
665.00 feet, Chord = North 38 18' 56" East, 126.36 feet);
THENCE, South 32 51' 57" West, 172.98 feet;
THENCE, South 57 08' 03" East, 20.62 feet;
THENCE, North 77 51' 57" East, 45.24 feet;
THENCE, South 57 08' 03" East, 121.23 feet;
THENCE, North 32 51' 57" East, 27.13 feet;
THENCE, North 77 51' 57" East, 7.07 feet;
THENCE, South 57 08' 03" East, 126.44 feet;
THENCE, South 32 51' 57" West, 90.00 feet;
THENCE, North 57 08' 03" West, 129.15 feet;
THENCE, South 32 51' 57" West, 196.42 feet;
THENCE, South 57 08' 03" East, 219.67 feet;
THENCE, South 87 36' 57" West, 10.28 feet to the beginning of a tangent curve to
the right;
THENCE, 143.43 feet westerly along the arc of said curve (Delta Angle = 18 58'
09", Radius = 433.22 feet, Chord = North 82 53' 58" West, 142.77 feet);
THENCE, South 16 35' 07" West, 15.00 feet to an intersection with the
northeasterly right-of-way line of said Clay Avenue and a point on a non-tangent
curve to the right;
C-1

 



--------------------------------------------------------------------------------



 



THENCE, 415.17 feet northwesterly along the northeasterly right-of-way line of
Clay Avenue and the arc of said curve (Delta Angle = 53 04' 18", Radius = 448.22
feet, Chord = North 46 52' 45" West, 400.49 feet) to a point of a compound curve
to the right;
THENCE, 93.22 feet northwesterly along said northeasterly right-of-way line of
Clay Avenue and the arc of said curve (Delta Angle = 09 09' 01", Radius = 583.72
feet, Chord = North 15 46' 05" West, 93.12 feet) to a point on a cut-back to the
right;
THENCE, North 38 27' 43" East, 13.08 feet along said cut-back to the POINT OF
BEGINNING, containing a computed area of 119,202 square feet of land.
C-2

 



--------------------------------------------------------------------------------



 



EXHIBIT D — PARKING
Three Allen Center• Houston, Texas
Suite #3900
     1. Garage/Rates. The Allen Center Garage and Metropolitan Racquet Club
Garage (the “Parking Garage”). The current monthly charge in the Allen Center
Parking Garage is $161.66 (plus sales tax) for unreserved permits and $180.14 to
$226.33 (plus sales tax) for reserved permits. The current monthly charge in the
Metropolitan Racquet Club Garage is $143.19 (plus sales tax) for unreserved
permits and $180.14 to $226.33 (plus sales tax) for reserved permits. The
location of the Parking Garage and permits shall be designated by Landlord. At
the option of Tenant, up to two (2) of the Permits may be reserved permits.
     2. Grant and Rental Fee. Tenant shall rent on a “must-take” basis the
number of Parking Permits set forth in Article 1 of the Lease (“Tenant’s Parking
Allotment”) in the Parking Garage during the entire Term at such monthly rates
(plus any applicable tax thereon) and subject to such terms, conditions, and
regulations as are, from time to time, promulgated by Landlord or the manager of
the Parking Garage, as applicable, and charged or applicable to patrons of the
Parking Garage for spaces similarly situated therein, as determined by Landlord,
in Landlord’s sole discretion. Notwithstanding the foregoing, provided no event
of uncured monetary default has occurred and is continuing under the Lease,
Tenant shall receive a thirty percent (30%) discount on all of its parking for
the first (1st) year of the Term of the Lease, except for any VIP Spaces. In
addition, to the Parking Permits described above, Tenant shall have the option
to rent up to four (4) unreserved VIP permits in the Parking Garage under the
Building at an initial rate of $290.99 per permit (plus sales tax) and one
(1) additional reserved permit.
     3. Use. Tenant’s parking permits may be used only by Tenant’s employees
(each a “Patron”). Patrons will be granted access to the parking facilities only
upon the signing of Landlord’s standard parking license with Landlord. Storage
of Vehicles overnight is prohibited, except in the event of normal business
travel by Tenant and/or any of its invitees, clients, employees, directors, etc.
     4. Assignment. Except as permitted under Article 13, neither Tenant nor any
Patron may assign its rights to parking. Landlord may freely assign Landlord’s
rights and obligations under this exhibit to any successor Facilities.
     5. Disclaimer. Each Patron only has a license to park in the Parking
Facilities at the Patrons’ sole risk. No bailment is created. Landlord is not
obligated to secure or insure Vehicles or their contents, and is not responsible
for any fire, theft, damage or loss to any Vehicle or its contents, unless such
fire, theft damage or loss is caused by Landlord, its agents and employees.
Attendants are present solely to assist Patrons and are not required to verify
ownership of Vehicles existing in the Parking Facilities. Landlord does not
represent, guaranty or warrant that any communication or security systems,
devices or procedures in the Parking Facilities will be effective to prevent any
loss, damage or injury to Tenant, Patrons or their guests. Landlord may
discontinue or modify any of these systems, devices or procedures at any time
without any liability to Tenant, Patrons, or their guests.
     6. Repairs, Improvements, Damage or Condemnation. If any Patron is unable
to use the Parking Facilities because of major repairs or improvements, damage
or condemnation to the Parking Facilities or Project, Landlord will not be in
default of this Lease, but Tenant’s or the Patron’s obligation to pay monthly
parking fees will be abated for so long as the Parking Facilities cannot
reasonably be used by Tenant. Abatement of Tenant’s or the Patron’s monthly
parking fees is Tenant’s and the Patron’s sole remedy if Landlord fails to
provide Tenant with use of the Parking Facilities.
     7. Rules and Regulations. This license is conditioned upon each Patrons
compliance with the following Rules and Regulations of the Parking Facilities:

  (a)   Patrons may be required to display a sticker, tag or other
identification;     (b)   Vehicles must be parked entirely within the stall
lines painted on the floor, and parking is prohibited in areas not striped for
parking, aisles, areas where “No Parking” signs are posted, in cross hatched
areas and in such other areas as may be designated by Landlord including areas
designated as “Visitor Parking” or reserved spaces not licensed under this
Lease;     (c)   All directional signs and arrows must be observed;

D-1

 



--------------------------------------------------------------------------------



 



  (d)   The speed limit shall be 5 miles per hour, unless posted otherwise;    
(e)   Unless attended parking is required by Landlord, each Patron must park and
lock their own Vehicles;     (f)   Spaces designated for compact Vehicles shall
not be used by full-sized Vehicles;     (g)   Parking Facilities’ managers and
attendants are not authorized to make or allow any exceptions to these Rules and
Regulations; and     (h)   These Rules and Regulations may be modified by
Landlord with written notice to Tenant.

     8. Default. Failure to timely pay the parking fees due under this license
is both a default of this license and a default of the Lease, and Landlord, in
addition to the remedies provided under the Lease, terminate Tenant’s right to
use the Parking Facilities. Landlord may refuse to permit any Patron who
violates the rules to park in the Parking Facilities and may removal the
Patron’s Vehicle at the Patron’s and Tenant’s expense, without any liability or
interference with Tenant’s right to quiet possession of the Premises.
D-2

 



--------------------------------------------------------------------------------



 



EXHIBIT E — NOTICE OF LEASE TERM
Three Allen Center• Houston, Texas
Suite #3900
     This NOTICE OF LEASE TERM (“NLT”) is given by Touchstone Resources U.S.A.,
Inc., a Delaware corporation (“Tenant”) to Trizec Texas CS Limited Partnership,
a Delaware limited partnership (“Landlord”), with respect to that certain Lease
dated ___, 2006 (“Lease”), under which Tenant has leased from Landlord certain
premises known as Suite #3900 (“Premises”), located at Three Allen Center, 333
Clay Street, Houston, Texas 77002 (“Building”).
     In consideration of the mutual covenants and agreements stated in the
Lease, and intending that this Agreement may be relied upon by Landlord and any
prospective purchaser or present or prospective Encumbrance holder, Tenant
certifies and confirms the following:

  (a)   The Commencement Date is                     , 2006.     (b)   The
Expiration Date is                     , 200___.

     Except for those terms expressly defined in this NLT, all initially
capitalized terms will have the meanings stated for such terms in the Lease.
Executed this __________ day of                                         , 2006.
Tenant
Touchstone Resources U.S.A., Inc.,
a Delaware corporation

         
By:
       
 
 
 
     
Print:
       
 
 
 
   
 
       
Title:
       
 
 
 
   

Landlord
Trizec Texas CS Limited Partnership,
a Delaware limited partnership

         
By:
  Trizec Texas CS GP LLC,    
 
  a Delaware limited liability company    
 
       
By:
  /s/ PAUL H. LAYNE     
 
 
 
Paul H. Layne, Vice President    
 
       
By:
  /s/ STEVEN M. LUKINGBEAL     
 
 
 
Steven M. Lukingbeal, Assistant Secretary    

F-1

 



--------------------------------------------------------------------------------



 



EXHIBIT F — WORK LETTER
Three Allen Center • Houston, Texas
Suite #3900
     This Work Letter (“Work Letter”) describes and specifies the rights and
obligations of Landlord and Tenant with respect to certain allowances granted to
Tenant hereunder and rights and responsibilities of Landlord and Tenant with
respect to the design, construction and payment for the completion of the
Initial Improvements within the Premises.
     1. Definitions. Terms which are defined in the Lease shall have the same
meaning in this Work Letter. Additionally, as used in this Work Letter, the
following terms (when delineated with initial capital letters) shall have the
respective meaning indicated for each as follows:
     (a) “Allowance” shall mean a sum not to exceed $25.00 per RSF within the
initial 14,679 square feet comprising the Premises (a maximum of$366,975.00).
The Allowance shall be used for the construction of the Initial Improvements in
the Premises (above and below ceiling), architectural drawings (but not to
exceed $2.00 per RSF of the Premises), structural, mechanical, and electrical
modifications to the Premises, voice/data cabling, accessibility plan review and
inspection, asbestos survey per SB-509, graphics, and security system. Tenant
shall have the right to use up to $3.00 per RSF of the unused Allowance for
moving.
     (b) “Basic Construction” of the Building shall mean the structure of the
Building as built on the date of this Work Letter and all other improvements,
fixtures and facilities constituting a part of the Project.
     (c) “Landlord’s Architect” shall mean the architect designated by Landlord
as its architect, from time to time, to perform the functions of Landlord’s
Architect hereunder.
     (d) “Plans and Specifications” shall mean collectively, the plans,
specifications and other information prepared or to be prepared by Tenant’s
Architect and, where necessary, by Landlord’s electrical, mechanical and
structural engineers, all at Tenant’s expense, which shall detail the Work
required by Tenant in the Premises and which shall be approved in writing by
both Tenant and Landlord prior to the commencement of such Work.
     (e) “Tenant’s Architect” shall mean Harry Gendel Architects, who is an
architect licensed to practice in the State of Texas.
     (f) “Work” shall mean all materials and labor to be added to the Basic
Construction of the Building in order to complete the installation of the
Initial Improvements within the Premises for Tenant in accordance with the Plans
and Specifications, including, without limitation any modification to Basic
Construction of the Building, any structural modifications to the Building, any
electrical or plumbing work required to meet Tenant’s electrical and plumbing
requirements, and any special air conditioning work required to be performed in
the Premises.
     (g) “Cost of the Work” shall mean the cost of all materials and labor to be
added to the Basic Construction of the Building in order to complete the
installation of the Initial Improvements within the Premises in accordance with
the Plans and Specifications.
     (h) “Landlord’s Costs” shall mean that portion of the Cost of the Work up
to, but not in excess of, the aggregate amount of the Allowance, plus the sole
cost of construction (including all required MEP engineering and architectural
design; accessibility plan review and inspection; and asbestos survey per
SB-509) necessary to (i) bring the existing men’s and women’s restrooms, the
elevator lobby, and the Common Areas on the 39th floor of the Building into
compliance with the Americans With Disabilities Act of 1990 (42 U.S.C. § 12101
et seq.) and regulations and guidelines promulgated thereunder, as all of the
same may be amended and supplemented from time to time (collectively referred to
herein as the “ADA”) and the Texas Architectural Barriers Act, Art. 9102, Tex.
Civ. Stat. Ann. (1994), and regulations and guidelines promulgated thereunder,
as all of the same may be amended and supplemented from time to time
(collectively referred to herein as “TABA”) and (ii) provide (to the extent the
not already installed) Building Standard finishes in such restrooms. In addi-
F-2

 



--------------------------------------------------------------------------------



 



tion, Landlord agrees at its sole cost and expense to convert, renovate, and
upgrade the construction and appearance of the multi-tenant common corridor on
Floor 39 to its new Building Standard aesthetics, specifications and
construction, to include but not be limited to paint, carpet, wall coverings,
lighting (parabolic light fixtures) etc., and all necessary ADA and life safety
governmental requirements (as “Landlord Construction”). All such Landlord
Construction shall be substantially completed, subject only to punch list items
on or before Tenant’s Work is substantially completed for the Initial
Improvements, subject only to punch list items. Landlord’s Construction relating
to the Common Areas on Floor 39 shall be the same and similar to Floor 28 of the
Building.
     (i) “Tenant’s Costs” shall mean that portion of the Cost of the Work in
excess of Landlord’s Costs.
     (j) “Change Costs” shall mean all costs or expenses attributable to any
change in the Plans and Specifications which, when added to other costs and
expenses incurred in completing the Work, exceed Landlord’s Costs, including,
without limitation, (i) any cost caused by direction of Tenant to omit any item
of Work contained in the Plans and Specifications, (ii) any additional
architectural or engineering services, (iii) any changes to materials in the
process of fabrication, (iv) the cancellation or modification of supply or
fabricating contracts, (v) the removal or alteration of any Work or any plans
completed or in process, or (vi) delays affecting the schedule of the Work. A
“Change Order” is the document signed by both Landlord and Tenant which
addresses Change Costs.
     (k) “Working Days” shall mean all days of the week other than Saturday,
Sunday, and legal holidays.
     (l) “Initial Improvements” shall mean all Work added to the Building before
or near the Commencement Date of the Lease.
     2. Procedure and Schedules for the Completion of Plans and Specifications.
The Plans and Specifications shall be completed in accordance with the following
procedure and time schedules:
     (a) Design Drawings. Within ten (10) Working Days from execution of the
Lease, Tenant shall submit to Landlord four (4) sets of prints of design
drawings, specifying the intended design, character and finishing of the Initial
Improvements within the Premises. Such package shall include separate drawings
for signs in accordance with Landlord’s sign criteria. The design drawings shall
set forth the requirements of Tenant with respect to the installation of the
Initial Improvements within the Premises, and such drawings shall include,
without limiting their scope, a Tenant approved space plan, architectural design
of the space, including office front, plans, elevations, sections, and
renderings indicating materials, color selections and finishes.
     (i) After receipt of design drawings, Landlord shall return to Tenant one
set of prints of design drawings with Landlord’s suggested modifications and/or
approval.
     (ii) If design drawings are returned to Tenant with comments, but not
bearing approval of Landlord, the design drawings shall be immediately revised
by Tenant and resubmitted to Landlord for approval within ten (10) Working Days
of their receipt by Tenant. Unless such action is taken, Tenant will be deemed
to have accepted and approved all of Landlord’s comments on the design drawings.
     (b) Completion of Plans and Specifications. All Plans and Specifications
shall be prepared in strict compliance with applicable Building standards and
requirements as set forth in the Lease, this Work Letter and otherwise, and
shall also adhere to the design drawings approved by Landlord. In order to
assure the compatibility of Tenant’s electrical and mechanical systems and the
compatibility of Tenant’s structural requirements with the existing Building and
in order to expedite the preparation of Tenant’s electrical, mechanical and
structural drawings Tenant or Tenant’s Architect shall deliver to Landlord’s
Architect, not later than ten (10) Working Days from the date of Landlord’s
approval of design drawings, a detailed plan setting forth any and all
electrical, mechanical and structural requirements, and Landlord’s Architect
shall retain, at Tenant’s expense, Landlord’s electrical, mechanical and
structural engineers to prepare all necessary electrical, mechanical and
structural construction drawings which shall be included as a part of the Plans
and Specifications. All construction documents and calculations prepared by
Tenant’s Architect shall be submitted by Tenant, in the form of
F-3

 



--------------------------------------------------------------------------------



 



four (4) sets of blueline prints, to Landlord for approval within ten
(10) Working Days after the date of receipt by Tenant of Landlord’s approval of
design drawings. If the Plans and Specifications are returned to Tenant with
comments, but not bearing approval of Landlord, the Plans and Specifications
shall be immediately revised by Tenant and resubmitted to Landlord for approval
within ten (10) Working Days of their receipt by Tenant.
     (i) The fees for Tenant’s Architect and any consultants or engineers
retained by or on behalf of Tenant or Tenant’s Architect (including, but not
limited to, the electrical, mechanical and structural engineers required to be
retained under this paragraph) shall be paid by Tenant and/or out of the
Allowance as defined herein. Tenant shall also pay for and/or paid for out of
the Tenant’s Allowance as defined herein, any preliminary drawings by Landlord’s
Architect for review of the design drawings, the Plans and Specifications, and
any revisions to such documents, and any reasonable fees and expenses of
Landlord’s Architect for inspection of the Work, as required by Landlord.
     (ii) Tenant shall have the sole responsibility for compliance of the Plans
and Specifications, excluding however the restrooms for which Landlord shall be
responsible pursuant to Section 1. (h) and the Floor 39 Common Area initial
construction. Tenant shall comply with all applicable statutes, codes,
ordinances and other regulations, and the approval of the Plans and
Specifications or calculations included therein by Landlord shall not constitute
an indication, representation or certification by Landlord that such Plans and
Specifications or calculations are in compliance with said statutes, codes,
ordinances and other regulations. In instances where several sets of
requirements must be met, the requirements of Landlord’s insurance underwriter
or the strictest applicable requirements shall apply where not prohibited by
applicable codes.
     (iii) Upon completion of the Initial Improvements, if so required by
Landlord, Tenant shall deliver to Landlord an “as-built” set of Plans and
Specifications for the Premises, together with such other information required
by Landlord to place the information from the “as-built” Plans and
Specifications on to Landlord’s data base; the cost of providing the “as-built”
Plans and Specifications and other information, together with Landlord’s cost to
place the information on to Landlord’s data base, shall be borne solely by
Tenant.
     3. Pricing. On or before the date which is ten (10) Working Days after
finalization of the Plans and Specifications, as evidenced by Landlord’s written
approval thereof, Landlord shall notify Tenant in writing of the Cost of the
Work. The Cost of the Work shall be competitively bid by four (4) general
contractors. Two (2) of the four (4) general contractors shall be DeBlanc
Construction and Hermes Construction. Landlord and Tenant shall both mutually
agree on the general contractor selected as well as the carpet subcontractor.
The contract for the Work shall obligate the contractor to purchase from
Landlord all materials and supplies which are held in “stock” by Landlord and
which are required for the Work by the Plans and Specifications provided,
Landlord’s pricing is comparable to the general market. Within ten (10) Working
Days after its receipt of Landlord’s written notice identifying the Cost of the
Work, Tenant shall either approve such Cost of the Work in writing or cause the
Plans and Specifications to be revised and resubmitted to Landlord for Approval.
On or before the date which is ten (10) Working Days from Landlord’s receipt of
such revised Plans and Specifications, Landlord shall either approve the revised
Plans and Specifications and give to Tenant a revised Cost of the Work or give
to Tenant Landlord’s comments on such revised Plans and Specifications. If for
any reason Landlord and Tenant have not agreed in writing upon final Plans and
Specifications and/or the Tenant has not approved in writing the Cost of the
Work on or before the date which is sixty (60) Working Days from the date
hereof, then Landlord shall have the right to terminate the Lease and this Work
Letter, without further obligation.
     4. Payments. Tenant may use a portion of the Allowance up to $2.00 per
square foot of the Rentable Area of the Premises for the payment of fees and
expenses payable by Tenant under the terms of Paragraph 2(b)(i) of this Work
Letter. Tenant shall pay the aggregate amount of Tenant’s Costs to Landlord upon
demand. Landlord shall determine the percentage of the Cost of the Work which is
allocable to Landlord and the percentage of the Cost of the Work which is
allocable to Tenant. Landlord shall also revise its determination of such
percentages based on any changes in the Cost of the Work due to change orders
affecting the Plans and Specifications. Within ten (10) days after Tenant’s
receipt of an invoice from Landlord which identifies that portion of the Cost of
the Work to be incurred, respectively, by Landlord and Tenant, Tenant shall pay
to Landlord the percentage of the Cost of the Work allocable to Tenant, as
Tenant’s Costs, as determined by Landlord from time to time. Landlord’s
obligation for payment with respect to the Work shall not exceed the aggregate
amount of Landlord’s Costs; and after Landlord has paid Landlord’s Costs, Tenant
shall thereafter pay all Cost of the Work as and when invoiced to Tenant by
Landlord, including, without limitation, any
F-4

 



--------------------------------------------------------------------------------



 



Change Costs. Landlord shall have no obligation to commencement or continue the
Work until Tenant pays the Tenant’s Costs. The amounts payable to Landlord
hereunder shall constitute Rent due pursuant to the Lease, and failure to make
any such payment when due shall constitute a default under the Lease, entitling
Landlord to exercise any or all of its remedies hereunder, as well as all
remedies otherwise available to Landlord. Any cost savings achieved after
completion of the Work shall be solely the property of Landlord, not Tenant.
     5. Performance of Work and Delays. Landlord shall cause the Contractor to
perform the Work in substantial accordance with the Plans and Specifications. In
that regard, Landlord shall perform as construction manager for the construction
of the Initial Improvements in accordance with the Plans and Specifications; and
the Cost of the Work shall include a management fee payable to Landlord in the
amount of three percent (3%) of the cost of the materials and labor constituting
the Work, excluding all sales taxes and Landlord’s Costs, as defined herein. If
a delay shall occur in the completion of the Work by Landlord as the probable
result of (i) any failure to furnish when due Tenant’s design drawings, Tenant’s
electrical, mechanical and/or structural requirements, Tenant’s Plans and
Specifications or any revision to any such documents, (ii) any change by Tenant
in any of the Plans and Specifications, (iii) any state of facts which gives
rise to a change referred to in the definition of Change Costs or any changes
resulting in a Change Cost, (iv) the fact that materials to be incorporated into
the Work which are non-Building grade require a lead time (not due to Landlord
default or error) to obtain or construction time to perform, in excess of that
required for Work which is Building grade, as determined by Landlord, or (v) any
other act or omission of Tenant, its agents or employees, including any
violation of the provisions of the Lease or any delay in giving authorizations
or approvals pursuant to this Work Letter, then any such delay shall not justify
any extension of the Commencement Date of the Lease.
     6. Change Orders. All changes and modifications in the Work from that
contemplated in the Plans and Specifications, whether or not such change or
modification gives rise to a Change Cost, must be evidenced by a written Change
Order executed by both Landlord and Tenant. In that regard, Tenant shall submit
to Landlord such information as Landlord shall require with respect to any
Change Order requested by Tenant. After receipt of requested Change Order,
together with such information as Landlord shall require with respect thereto,
Landlord shall return to Tenant either the executed Change Order, which will
evidence Landlord’s approval thereof, or the Plans and Specifications with
respect thereto with Landlord’s suggested modification.
     7. Punchlist. Within thirty (30) days after the Commencement Date, Tenant
shall give Landlord written notice specifying any details of construction,
decoration or mechanical adjustment which remain to be performed by Landlord
with respect to any Work; and except for the details contained in such written
notice from Tenant, all obligations of Landlord in regard to the Work shall be
deemed to have been satisfied. Landlord shall have the right to enter the
Premises to complete any such unfinished details, and entry by Landlord, its
agents, servants, employees or contractors for such purpose shall not relieve
Tenant of any of its obligations under the Lease or impose any liability on
Landlord or its agents, servants, employees or contractors.
     8. Whole Agreement; No Oral Modification. This Work Letter embodies all
representations, warranties and agreements of Landlord and Tenant with respect
to the matter described herein, and this Work Letter may not be altered or
modified except by an agreement in writing signed by the parties.
     9. Paragraph Headings. The paragraph headings contained in this Work Letter
are for convenient reference only and shall not in any way affect the meaning or
interpretation of such paragraphs.
     10. Notices. All notices required or contemplated hereunder shall be given
to the parties in the manner specified for giving notices under the Lease.
     11. Binding Effect. This Work Letter shall be construed under the laws of
the State of Texas and shall be binding upon and shall inure to the benefit of
the parties hereto and their respective permitted successors and assigns.
     12. Conflict. In the event of conflict between this Work Letter and any
other exhibits or addenda to this Lease, this Work Letter shall prevail.
F-5

 



--------------------------------------------------------------------------------



 



EXHIBIT G — RENEWAL OPTION
Three Allen Center • Houston, Texas
     1. Tenant shall have an option (the “Renewal Option”) to renew and extend
the term of this Lease for one term of five (5) years, following the Expiration
Date (the “Renewal Term”). The Renewal Option may only be exercised by Tenant
giving written notice thereof no more than twelve (12) months and no less than
nine (9) months prior to the Expiration Date. If Tenant fails to give notice of
exercise of the Renewal Option in such manner within such specified time period,
the Renewal Option shall be deemed waived and of no further force and effect,
and the Lease shall expire on the Expiration Date.
     2. Tenant’s right to extend this Lease as provided for herein can be
exercised only if, at the time of such exercise and upon the commencement of the
applicable Renewal Term (i) no material default then exists under this Lease
subject to all applicable notice and cure provisions contained in the Lease, and
(ii) Tenant is in possession of at least ninety percent (90%) of the Premises
(unless Landlord, in its sole discretion, elects to waive either such
condition). If either of such conditions are not satisfied or waived by
Landlord, the Renewal Option shall be terminated and of no further force and
effect, any purported exercise thereof shall be null and void, and this Lease
shall terminate on the Expiration Date.
     3. If Tenant shall exercise the Renewal Option (in accordance with and
subject to the provisions of this EXHIBIT “G”), all of the terms, covenants and
conditions provided in this Lease shall continue to apply during the Renewal
Term, except that (i) the Base Rent rate payable by Tenant during the Renewal
Term shall be the then Prevailing Market Rate (as defined below in subparagraph
(d) of this EXHIBIT “G”) determined as of the date Tenant serves notice of its
intent to renew the Lease, and (ii) any terms, covenants and conditions that are
expressly or by their nature inapplicable to such renewal term (including,
without limitation, this EXHIBIT “G”) shall be deemed void and of no further
force and effect. No assignee of this Lease or subtenant of any portion of the
Premises shall have any rights hereunder whatsoever.
     4. The “Prevailing Market Rate” is defined as the net effective rent being
charged for comparable space in comparable Class “A” buildings in the downtown
Houston, Texas area on comparable terms (to tenants of comparable size, credit
and status), including parking charges in rental, if any; lease
takeovers/assumptions; relocation/moving allowances; space planning/interior
architecture and engineering allowances; refurbishment and repainting
allowances; club memberships; other concessions or inducements; extent of
services provided or to be provided; distinction between “gross” and “net”
lease; base year or dollar amount for escalation purposes (both operating and ad
valorem/real estate taxes); any other adjustments (including by way of indexes)
to base rental; credit standing and financial stature of the tenant; term or
length of lease; the time the particular rental rate under consideration was
agreed upon and became or is to become effective; the payment of a leasing
commission and/or fees/bonuses in lieu thereof, whether to Landlord, any person
or entity affiliated with Landlord, or otherwise; and any other relevant term or
condition in making such Prevailing Market Rate determination.
G-1

 



--------------------------------------------------------------------------------



 



EXHIBIT H — LEASE GUARANTY
Three Allen Center • Houston, Texas
[INTENTIONALLY DELETED]
H-1

 



--------------------------------------------------------------------------------



 



EXHIBIT I — RIGHT OF FIRST REFUSAL
Three Allen Center • Houston, Texas
     1. Subject to and upon the terms, provisions and conditions set forth in
this Exhibit “I”, Tenant shall have, and is hereby granted, a right of first
refusal (the “Refusal Right”) to lease any unleased space on Floor 39 of the
Building (the “Refusal Premises”) as shown in Exhibit “A” attached to the Lease,
during the Term of this Lease, provided at least two (2) years are left in the
Lease Term.
     2. Landlord will have the option to revoke and nullify any purported
exercise of a Refusal Right by Tenant if at the time of exercise (i) Tenant is
in material default under the Lease, subject to all applicable notice and cure
provisions of the Lease, or (ii) Tenant is not in possession of at least ninety
percent (90%) of the Premises (unless Landlord, in its sole discretion, elects
to waive any such condition(s)).
     3. Before Landlord may enter into a lease of any portion of the Refusal
Premises with a third party tenant, Landlord shall promptly deliver to Tenant
written notice of the proposed agreed to material terms for such lease of the
Refusal Premises (the “Lease Proposal”). Tenant shall have a period of ten
(10) days after receipt of a Lease Proposal to irrevocably and unconditionally
exercise its Refusal Right to lease the portion of the Refusal Premises offered
to Tenant. In the event Landlord intends to market the Refusal Premises as part
of a larger area in the Building, Landlord, at its option, may require Tenant to
lease said larger area to effectuate its Refusal Right hereof.
     4. Tenant will execute and return to Landlord an amendment to the Lease
adding the Refusal Premises or such other documentation as Landlord shall
reasonably require in order to confirm the leasing of such Refusal Premises (but
an otherwise valid exercise of the Refusal Right shall be fully effective
whether or not such confirmatory documentation is executed) within twenty
(20) days after Tenant’s receipt of such documentation.
     5. No assignee of this Lease or subtenant of any portion of the Premises
shall have any rights hereunder whatsoever.
     6. If Landlord does not receive written notice from Tenant of its exercise
of the Refusal Right within the five (5) business day period referenced in
Paragraph 3 above, Landlord shall have a period of one hundred eighty (180) days
thereafter to lease the Refusal Premises for an effective rental rate not less
than ninety percent (90%) of the effective rental rate reflected by the Lease
Proposal, and without material change to the other terms and conditions set
forth therein. If Landlord does not lease the Refusal Premises within said one
hundred eighty (180) day period, Tenant shall have a Refusal Right on any
subsequent leasing thereof the terms set forth above. However, if Tenant fails
or elects not to exercise a Refusal Right on two (2) separate occasions,
Tenant’s rights hereunder shall automatically terminate.
     7. Tenant acknowledges and agrees that the Refusal Right is subject and
subordinate to (a) any pre-existing preferential right, right of first refusal,
expansion right or related right of any other tenant in the Building, or (b) any
and all preferential rights, expansion options, refusal rights of the Refusal
Premises for which Tenant did not exercise a Refusal Right.
     8. Except as otherwise provided in the Lease, Landlord shall deliver, and
Tenant will accept the Refusal Premises broom-clean and vacuumed but otherwise
in an “AS IS” and “WITH ALL FAULTS” condition. The term of the Lease with
respect to the Refusal Premises shall commence upon such space being delivered
to Tenant and shall expire on the Expiration Date. Rent will accrue and be due
and payable with respect to the Preferential Premises on the date (the “Refusal
Rent Commencement Date”) that is earlier to occur of (i) sixty (60) days
following the date Landlord delivers possession of the Refusal Premises to
Tenant, and (ii) the date Tenant occupies the Refusal Premises for the purpose
of conducting business therefrom.
     9. After the Refusal Rent Commencement Date, Landlord and Tenant shall
execute a declaration (in a form provided by Landlord) specifying (i) the
Refusal Rent Commencement Date, (ii) the Base Rent schedule for the Refusal
Premises, (iii) the RSF of the Refusal Premises, and (iv) Tenant’s share of
Taxes and Expenses with respect to the Refusal Premises.
     10. On the Refusal Rent Commencement Date, the Refusal Premises, or portion
thereof leased by Tenant pursuant to the foregoing shall become part of the
Premises and shall be subject to all terms and conditions of the Lease.
I-1

 